Exhibit 10.3

Execution Version

 

 

CREDIT AGREEMENT

DATED AS OF

SEPTEMBER 17, 2019

AMONG

CONTANGO OIL & GAS COMPANY,

AS BORROWER,

JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE AGENT, ISSUING BANK AND SWINGLINE LENDER

ROYAL BANK OF CANADA AND CADENCE BANK, N.A.,

AS CO-SYNDICATION AGENTS,

AND

THE LENDERS PARTY HERETO

 

 

JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

JPMORGAN CHASE BANK, N.A.,

RBC CAPITAL MARKETS, AND

CADENCE BANK, N.A.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page  

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

     1  

Section 1.01

  Terms Defined Above      1  

Section 1.02

  Certain Defined Terms      1  

Section 1.03

  Classification of Loans and Borrowings      31  

Section 1.04

  Terms Generally; Rules of Construction      31  

Section 1.05

  Accounting Terms and Determinations; GAAP      32  

Section 1.06

  Interest Rates; LIBOR Notification      33  

Section 1.07

  Letter of Credit Amounts      33  

Section 1.08

  Divisions      33  

ARTICLE II THE CREDITS

     33  

Section 2.01

  Commitments      33  

Section 2.02

  Loans and Borrowings      34  

Section 2.03

  Requests for Revolving Borrowings      35  

Section 2.04

  Interest Elections      36  

Section 2.05

  Funding of Borrowings      37  

Section 2.06

  Termination and Reduction of Aggregate Maximum Credit Amounts      38  

Section 2.07

  Borrowing Base      38  

Section 2.08

  Letters of Credit      43  

Section 2.09

  Swingline Loans      49  

ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

     51  

Section 3.01

  Repayment of Loans      51  

Section 3.02

  Interest      51  

Section 3.03

  Alternate Rate of Interest      52  

Section 3.04

  Prepayments      53  

Section 3.05

  Fees      56  

ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

     57  

Section 4.01

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      57  

Section 4.02

  Presumption of Payment by the Borrower      58  

Section 4.03

  Defaulting Lenders      58  

Section 4.04

  Disposition of Proceeds      61  

ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

     62  

Section 5.01

  Increased Costs      62  

Section 5.02

  Break Funding Payments      63  

Section 5.03

  Taxes      63  

Section 5.04

  Mitigation Obligations; Replacement of Lenders      67  

Section 5.05

  Illegality      68  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

ARTICLE VI CONDITIONS PRECEDENT

     69  

Section 6.01

  Effective Date      69  

Section 6.02

  Each Credit Event      72  

ARTICLE VII REPRESENTATIONS AND WARRANTIES

     73  

Section 7.01

  Organization; Powers      73  

Section 7.02

  Authority; Enforceability      73  

Section 7.03

  Approvals; No Conflicts      73  

Section 7.04

  Financial Condition; No Material Adverse Change      74  

Section 7.05

  Litigation      74  

Section 7.06

  Environmental Matters      74  

Section 7.07

  Compliance with the Laws and Agreements; No Defaults      76  

Section 7.08

  Investment Company Act      76  

Section 7.09

  Taxes      76  

Section 7.10

  ERISA      76  

Section 7.11

  Disclosure; No Material Misstatements      77  

Section 7.12

  Insurance      77  

Section 7.13

  Restriction on Liens      78  

Section 7.14

  Subsidiaries      78  

Section 7.15

  Location of Business and Offices      78  

Section 7.16

  Properties; Titles, Etc.      78  

Section 7.17

  Maintenance of Properties      79  

Section 7.18

  Gas Imbalances, Prepayments      80  

Section 7.19

  Marketing of Production      80  

Section 7.20

  Swap Agreements and Qualified ECP Counterparty      80  

Section 7.21

  Use of Loans and Letters of Credit      80  

Section 7.22

  Solvency      80  

Section 7.23

  International Operations      81  

Section 7.24

  USA PATRIOT; AML Laws; Anti-Corruption Laws and Sanctions      81  

Section 7.25

  Accounts      81  

Section 7.26

  EEA Financial Institution      81  

ARTICLE VIII AFFIRMATIVE COVENANTS

     81  

Section 8.01

  Financial Statements; Other Information      82  

Section 8.02

  Notices of Material Events      85  

Section 8.03

  Existence; Conduct of Business      86  

Section 8.04

  Payment of Obligations      86  

Section 8.05

  [Reserved]      86  

Section 8.06

  Operation and Maintenance of Properties      86  

Section 8.07

  Insurance      87  

Section 8.08

  Books and Records; Inspection Rights      87  

Section 8.09

  Compliance with Laws      87  

Section 8.10

  Environmental Matters      88  

Section 8.11

  Further Assurances      88  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

Section 8.12

  Reserve Reports      89  

Section 8.13

  Title Information      90  

Section 8.14

  Additional Collateral; Additional Guarantors      91  

Section 8.15

  ERISA Event      92  

Section 8.16

  Marketing Activities      92  

Section 8.17

  Accounts      92  

Section 8.18

  Minimum Hedging      92  

ARTICLE IX NEGATIVE COVENANTS

     93  

Section 9.01

  Financial Covenants      93  

Section 9.02

  Debt      93  

Section 9.03

  Liens      95  

Section 9.04

  Restricted Payments      95  

Section 9.05

  Investments, Loans and Advances      96  

Section 9.06

  Nature of Business; International Operations      97  

Section 9.07

  Limitation on Leases      97  

Section 9.08

  Proceeds of Loans; OFAC      98  

Section 9.09

  ERISA Compliance      98  

Section 9.10

  Sale or Discount of Receivables      98  

Section 9.11

  Mergers, Etc.      98  

Section 9.12

  Sale of Properties      99  

Section 9.13

  Environmental Matters      99  

Section 9.14

  Transactions with Affiliates      99  

Section 9.15

  Subsidiaries      100  

Section 9.16

  Negative Pledge Agreements; Dividend Restrictions      100  

Section 9.17

  Gas Imbalances, Take-or-Pay or Other Prepayments      100  

Section 9.18

  Swap Agreements      100  

Section 9.19

  Amendments to Material Agreements; Amendment to Fiscal Year      101  

Section 9.20

  New Accounts      101  

Section 9.21

  Repayment of Permitted Additional Debt; Amendment to Terms of Permitted
Additional Debt      101  

ARTICLE X EVENTS OF DEFAULT; REMEDIES

     102  

Section 10.01

  Events of Default      102  

Section 10.02

  Remedies      104  

ARTICLE XI THE ADMINISTRATIVE AGENT

     106  

Section 11.01

  Appointment; Powers      106  

Section 11.02

  Duties and Obligations of Administrative Agent      106  

Section 11.03

  Action by Administrative Agent      107  

Section 11.04

  Reliance by Administrative Agent      107  

Section 11.05

  Subagents      108  

Section 11.06

  Resignation of Administrative Agent      108  

Section 11.07

  Administrative Agent Individually      109  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

Section 11.08

  No Reliance      109  

Section 11.09

  Administrative Agent May File Proofs of Claim      110  

Section 11.10

  Withholding Tax      110  

Section 11.11

  Authority of Administrative Agent to Release Collateral and Liens      111  

Section 11.12

  The Arrangers      112  

Section 11.13

  Credit Bidding      112  

Section 11.14

  Certain ERISA Matters      113  

ARTICLE XII MISCELLANEOUS

     114  

Section 12.01

  Notices      114  

Section 12.02

  Waivers; Amendments      117  

Section 12.03

  Expenses, Indemnity; Damage Waiver      119  

Section 12.04

  Successors and Assigns      122  

Section 12.05

  Survival; Revival; Reinstatement      126  

Section 12.06

  Counterparts; Integration; Effectiveness      126  

Section 12.07

  Severability      127  

Section 12.08

  Right of Setoff      127  

Section 12.09

  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      128  

Section 12.10

  Headings      129  

Section 12.11

  Confidentiality      129  

Section 12.12

  Interest Rate Limitation      130  

Section 12.13

  EXCULPATION PROVISIONS      131  

Section 12.14

  Collateral Matters; Swap Agreements; Cash Management Agreements      131  

Section 12.15

  No Third Party Beneficiaries      132  

Section 12.16

  USA PATRIOT Act Notice      132  

Section 12.17

  No Fiduciary Duty; etc.      132  

Section 12.18

  Flood Insurance Provisions      133  

Section 12.19

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      133
 

Section 12.20

  Acknowledgement Regarding Any Supported QFCs      134  

Section 12.21

  Material Non-Public Information      134  

 

iv



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I    List of Maximum Credit Amounts Exhibit A    Form of Note Exhibit B   
Form of Borrowing Request Exhibit C    Form of Interest Election Request Exhibit
D    Form of Compliance Certificate Exhibit E    Security Instruments Exhibit F
   Form of Guarantee and Collateral Agreement Exhibit G    Form of Assignment
and Assumption Exhibits H-1 – 4    Forms of Tax Certificate Schedule 7.05   
Litigation Schedule 7.14    Subsidiaries and Partnerships Schedule 7.18    Gas
Imbalances; Take or Pay; Other Prepayments Schedule 7.19    Marketing Agreements
Schedule 7.20    Swap Agreements Schedule 7.25    Accounts Schedule 9.05   
Investments

 

v



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT dated as of September 17, 2019 is among Contango Oil & Gas
Company, a Texas corporation (the “Borrower”); each of the Lenders from time to
time party hereto; JPMorgan Chase Bank, N.A. (in its individual capacity,
“JPMorgan”), as Administrative Agent, Issuing Bank and Swingline Lender (each as
defined below); and Royal Bank of Canada and Cadence Bank, N.A., as
co-syndication agents for the Lenders (in such capacity, together with its
successors in such capacity, the “Syndication Agents”).

R E C I T A L S

A. The Borrower has requested that the Lenders provide certain loans to and
extensions of credit on behalf of the Borrower.

B. The Lenders have agreed to make such loans and extensions of credit subject
to the terms and conditions of this Agreement.

C. In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan in its capacity as administrative agent
hereunder, or any successor administrative agent as provided in Section 11.06.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

1



--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent and the Syndication
Agents; and “Agent” means the Administrative Agent or any Syndication Agent, as
the context requires.

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06. The initial Aggregate Maximum Credit Amounts of the Lenders is
$500,000,000.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1.0% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; provided that, for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 3.03, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as determined pursuant to the foregoing would be less
than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, the Borrower, the Borrower’s Subsidiaries or any Guarantor from
time to time concerning or relating to anti-money laundering.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the applicable rate per annum set forth in the Borrowing Base Utilization Grid
below based upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid  

Borrowing Base Utilization Percentage

     <25%      




³25%, but


<50%

 


 

   




³50%, but


<75%

 


 

   




³75%, but


<90%

 


 

    ³90%  

ABR Loan Margin

     1.250 %      1.500 %      1.750 %      2.000 %      2.250 % 

Eurodollar Loan Margin

     2.250 %      2.500 %      2.750 %      3.000 %      3.250 % 

Commitment Fee Rate

     0.500 %      0.500 %      0.500 %      0.500 %      0.500 % 

 

2



--------------------------------------------------------------------------------

Each change in the Applicable Margin and the Commitment Fee Rate shall apply
during the period commencing on the effective date of such change in the
Borrowing Base Utilization Percentage and ending on the date immediately
preceding the effective date of the next such change; provided, however, that if
at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 8.12(a), then the “Applicable Margin” and the “Commitment Fee Rate”
shall mean the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level, beginning on the date of such
failure until such Reserve Report is delivered.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Maximum Credit Amounts represented by such Lender’s
Maximum Credit Amount; provided that if the Commitments have terminated or
expired, each Lender’s Applicable Percentage shall be determined based upon the
Commitments most recently in effect.

“Approved Electronic Platform” means IntraLinks™, DebtDomain, SyndTrak, ClearPar
or any other electronic platform chosen by the Administrative Agent to be its
electronic transmission system.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is A/A2 by S&P
or Moody’s (or their equivalent) or higher.

“Approved Fund” has the meaning assigned to it in Section 12.04(b).

“Approved Petroleum Engineers” means (a) Ryder Scott Company, (b) Netherland,
Sewell & Associates, Inc., (c) William Cobb & Associates and (d) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.

“Arrangers” means the collective reference to JPMorgan, RBC Capital Markets and
Cadence Bank, N.A., each in its capacity as a joint lead arranger and joint
bookrunner hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit G or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 2.07(f), Section 2.07(g) or
Section 8.13(c).

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect. The amount of the Borrowing
Base Deficiency is the amount by which the total Revolving Credit Exposures
exceeds the Borrowing Base then in effect.

 

4



--------------------------------------------------------------------------------

“Borrowing Base Properties” means the Oil and Gas Properties of the Borrower and
its Subsidiaries included in the most recently delivered Reserve Report
hereunder.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Cash Equivalents” means Investments of the type described in Sections 9.05(c)
through (f).

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management services.

“Cash Receipts” means all cash received by or on behalf of the Borrower or any
of its Subsidiaries, including without limitation: (a) any amounts payable under
or in connection with any Oil and Gas Properties; (b) cash representing
operating revenue earned or to be earned by the Borrower or any of its
Subsidiaries; (c) proceeds from Loans; and (d) any other cash received by the
Borrower or any of its Subsidiaries from whatever source (including, without
limitation, amounts received in respect of the Liquidation of any Swap
Agreement).

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), other than the Permitted Holders,
of Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
Borrower; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were not (i) directors of
the Borrower on the date of this Agreement or nominated or appointed by the
board of directors of the Borrower or (ii) appointed by directors so nominated
or appointed; or (c) a “Change of Control” (or similar event howsoever
described) occurs under any Permitted Additional Debt.

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence after the date of this Agreement of (a) the
adoption of or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender or the Issuing Bank (or, for purposes
of Section 5.01(b), by any lending office of such Lender or by such Lender’s or
the Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith (whether or not having
the force of law) or in implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall, in each case, be deemed to be a “Change in Law,”
regardless of the date enacted, adopted, promulgated, issued or implemented.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means all Property now owned or hereafter acquired which is subject
to a Lien created or purported to be created under one or more Security
Instruments.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) modified from time to time pursuant to Section 2.06 and (b) modified
from time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b). The amount representing each Lender’s Commitment shall at any
time be the lesser of such Lender’s Maximum Credit Amount and such Lender’s
Applicable Percentage of the then effective Borrowing Base.

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

“Commodity Account” has the meaning assigned to such term in UCC.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 12.01(e), including
through an Approved Electronic Platform.

 

6



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following: (a) the net income of any Person in which the Borrower or any
Consolidated Subsidiary has an interest (which interest does not cause the net
income of such other Person to be consolidated with the net income of the
Borrower and the Consolidated Subsidiaries in accordance with GAAP), except to
the extent of the amount of dividends or distributions actually paid in cash
during such period by such other Person to the Borrower or to a Consolidated
Subsidiary, as the case may be; (b) the net income (but not loss) during such
period of any Consolidated Subsidiary to the extent that the declaration or
payment of dividends or similar distributions or transfers or loans by that
Consolidated Subsidiary is not at the time permitted by operation of the terms
of its charter or any agreement, instrument or Governmental Requirement
applicable to such Consolidated Subsidiary or is otherwise restricted or
prohibited, in each case determined in accordance with GAAP; (c) the net income
(or deficit) of any Person accrued prior to the date it becomes a Consolidated
Subsidiary or is merged into or consolidated with the Borrower or any of its
Consolidated Subsidiaries; (d) any extraordinary gains or losses during such
period; (e) any gains or losses attributable to writeups or writedowns of
assets; and (f) any non-cash gains or losses or positive or negative adjustments
under FASB ASC 815 as a result of changes in the fair market value of
derivatives.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Consolidated Total Assets” means the total assets of the Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis in accordance with
GAAP, as shown on the most recent consolidated balance sheet of the Borrower.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 20% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Administrative Agent, providing for the Administrative
Agent’s exclusive control of a Deposit Account or Securities Account, after
notice, executed and delivered by the Borrower or a Subsidiary, as applicable,
and the applicable securities intermediary (with respect to a Securities
Account) or bank (with respect to a Deposit Account), in each case at which such
relevant account is maintained.

 

7



--------------------------------------------------------------------------------

“Control Agreement Delivery Date” has the meaning assigned to such term in
Section 8.17.

“Covered Entity” means any of the following:

 

  (a)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (b)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (c)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 12.20.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services
(excluding accounts payable and accrued expenses, liabilities or other
obligations of such Person to pay the deferred purchase price of Property or
services from time to time incurred in the ordinary course of business which are
not greater than sixty (60) days past the date of invoice or delinquent or which
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP); (d) all obligations
under Capital Leases; (e) all obligations under Synthetic Leases; (f) all Debt
(as defined in the other clauses of this definition) of others secured by (or
for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) a Lien on any Property of such Person, whether or
not such Debt is assumed by such Person; (g) all Debt (as defined in the other
clauses of this definition) of others guaranteed by such Person or in which such
Person otherwise assures a creditor against loss of the Debt (howsoever such
assurance shall be made) to the extent of the lesser of the amount of such Debt
and the maximum stated amount of such guarantee or assurance against loss;
(h) all obligations or undertakings of such Person to maintain or cause to be
maintained the financial position or covenants of others or to purchase the Debt
or Property of others; (i) obligations to deliver commodities, goods or
services, including, without limitation, Hydrocarbons, in consideration of one
or more advance payments, other than gas balancing arrangements in the ordinary
course of business; (j) obligations to pay for goods or services even if such
goods or services are not actually received or utilized by such Person; (k) any
Debt of a partnership for which such Person is liable either by agreement, by
operation of law or by a Governmental Requirement but only to the extent of such
liability; (l) Disqualified Capital Stock; and (m) the

 

8



--------------------------------------------------------------------------------

undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment. The Debt
of any Person shall include all obligations of such Person of the character
described above to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is not included as a liability
of such Person under GAAP.

“Decommissioning Financial Responsibility” means a surety bond, guaranty, or
other form of financial security required under OSCLA for Outer Continental
Shelf facilities to demonstrate financial ability to pay for decommissioning
activities to remove all facilities and restore the site to its pre-lease state.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations as of the date of
certification) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has, or whose Lender
Parent has, become the subject of (i) a Bankruptcy Event or (ii) a Bail-In
Action.

“Deposit Account” has the meaning assigned to such term in the UCC.

“Disposition” means any conveyance, sale, lease, sale and leaseback, assignment,
farm-out, transfer or other disposition of any Property, and includes, for the
avoidance of doubt, any Casualty Event. “Dispose” has a correlative meaning
thereto.

 

9



--------------------------------------------------------------------------------

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“EBITDAX” means, for any period, the sum of (a) Consolidated Net Income for such
period plus (b) the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: (i) interest expense, (ii) income tax
expense, (iii) depreciation, depletion, amortization, exploration expenses and
other similar noncash charges and (iv) losses on asset Dispositions, disposals
and abandonments, minus (c) to the extent included in the statement of
Consolidated Net Income for such period, the sum of (1) interest income,
(2) income tax credits (to the extent not netted from income tax expense), (3)
all noncash income added to Consolidated Net Income, (4) any cash payments made
during such period in respect of items described in clause (b)(iii) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
charges were reflected as a charge in the statement of Consolidated Net Income
and (5) gains on asset Dispositions, disposals and abandonments. For the
purposes of calculating EBITDAX for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) if during such Reference Period the
Borrower or any Subsidiary shall have made a Material Disposition, EBITDAX for
such Reference Period shall be calculated on a pro forma basis as if such
Material Disposition occurred on the first day of such Reference Period, and
(ii) if during such Reference Period the Borrower or any Subsidiary shall have
made a Material Acquisition, EBITDAX for such Reference Period shall be
calculated on a pro forma basis as if such Material Acquisition occurred on the
first day of such Reference Period.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

10



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Engineering Reports” has the meaning assigned to such term in
Section 2.07(c)(i).

“Environmental Financial Responsibility” means Decommissioning Financial
Responsibility and Oil Spill Financial Responsibility.

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Subsidiary is conducting, or at any time has conducted business,
or where any Property of the Borrower or any Subsidiary is located, including
the Oil Pollution Act of 1990 (“OPA”), as amended, the Outer Continental Shelf
Lands Act (“OCSLA”), as amended, the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended, the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Law, as amended, and other environmental conservation
or protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder, and any
successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b) (1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

 

11



--------------------------------------------------------------------------------

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Plan; (b) the withdrawal of the Borrower, any Subsidiary or any ERISA
Affiliate from a Plan subject to Section 4063 of ERISA during a plan year in
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(c) the incurrence by the Borrower, any Subsidiary or any ERISA Affiliate of
liability due to the complete or partial withdrawal from any Multiemployer Plan;
(d) with respect to any Multiemployer Plan, the receipt by the Borrower or any
Subsidiary of a notice of insolvency or termination under Section 4041A of
ERISA; (e) the receipt by the Borrower or any Subsidiary of a notice of intent
to terminate a Plan under Section 4041 of ERISA; (f) the receipt by the Borrower
or any Subsidiary of any notice of the institution of proceedings to terminate a
Plan by the PBGC; (g) the failure by the Borrower or any Subsidiary or ERISA
Affiliate to make by its due date any required contribution under Section 430(j)
of the Code to any Plan; (h) the imposition of a Lien (other than an Excepted
Lien) under Section 412 or 430(k) of the Code or Section 303 or 4068 of ERISA on
any property (or rights to property, whether real or personal) of the Borrower
or any Subsidiary.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;
provided that any such Lien

 

12



--------------------------------------------------------------------------------

referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Borrower or any Subsidiary or materially impair the value of such Property
subject thereto; (e) Liens arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies and burdening only deposit accounts or other funds maintained with
a creditor depository institution; provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Federal Reserve Board and no such deposit account is intended by the Borrower or
any of the Subsidiaries to provide collateral to the depository institution;
(f) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any Property of the Borrower or any Subsidiary for
the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, that do not secure any monetary
obligations and which in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by the Borrower or any
Subsidiary or materially impair the value of such Property subject thereto;
(g) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business;
and (h) judgment and attachment Liens not giving rise to an Event of Default;
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; provided,
further, that (x) Liens described in clauses (a) through (e) shall remain
“Excepted Liens” only for so long as no action to enforce such Lien has been
commenced (and not stayed) and no intention to subordinate the first priority
Lien granted in favor of the Administrative Agent and the Lenders is to be
hereby implied or expressed by the permitted existence of such Excepted Liens;
and (y) in no event shall “Excepted Liens” secure Debt for borrowed money.

“Excluded Accounts” means (a) each account for which all of the deposits consist
of amounts utilized to fund payroll, employee benefit or tax obligations of the
Borrower and its Subsidiaries in the ordinary course of business, (b) fiduciary
accounts that are contractually obligated to be segregated from the other assets
of any Loan Party for the benefit of unaffiliated third parties, (c) “zero
balance” accounts, (d) royalty suspense accounts for which all of the deposits
consist of amounts due and owing to unaffiliated third parties in connection
with the Borrower’s and the Subsidiaries’ royalty, overriding royalty or net
profits interest payment obligations owing to such third parties and (e) other
accounts so long as the aggregate daily balance in any such other account does
not at any time exceed $100,000; provided that, the aggregate daily maximum
balance for all such bank accounts excluded pursuant to this clause (e) on any
day shall not exceed $250,000.

“Excluded Swap Obligations” has the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

13



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 5.04(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 5.03, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.03(e), and (d) any withholding
Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 1, 2013, among the Borrower, the lenders party thereto and Royal Bank of
Canada, as administrative agent, as amended, restated, supplemented or otherwise
modified from time to time prior to the Effective Date.

“Existing Letter of Credit” means that certain Irrevocable Standby Letter of
Credit No. 1185/S25311 issued by Royal Bank of Canada, as Issuing Bank, for the
benefit of Apache Corporation, in an aggregate face amount equal to
$1,881,876.00.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fee Letter” means that certain Fee Letter, dated as of September 6, 2019,
between the Borrower and JPMorgan, related to the payment of certain fees by the
Borrower.

 

14



--------------------------------------------------------------------------------

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person (or in the
case of any Person that is a partnership, of such Person’s general partner).
Unless otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of the
Borrower and the Consolidated Subsidiaries referred to in Section 7.04(a).

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Guarantors” means each Subsidiary that is a party to the Guarantee and
Collateral Agreement as a “Guarantor” and “Grantor” (as such terms are defined
in the Guarantee and Collateral Agreement) and guarantees the Obligations
(including pursuant to Section 6.01 and Section 8.14(b)). On the Effective Date,
the following Subsidiaries are Guarantors: Crimson Exploration Inc., a Delaware
corporation, Crimson Exploration Operating, Inc., a Delaware corporation,
Contango Energy Company, a Delaware corporation, Contango Rocky Mountain Inc., a
Delaware corporation, Contango Operators, Inc., a Delaware corporation, Contango
Mining Company, a Delaware corporation, Conterra Company, a Delaware
corporation, Contaro Company, a Delaware corporation, Contango Alta Investments,
Inc., a Delaware corporation, and Contango Venture Capital Corporation, a
Delaware corporation.

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement executed by the Borrower and the Guarantors in substantially the form
attached hereto as Exhibit F, as the same may be amended, modified or
supplemented from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

 

15



--------------------------------------------------------------------------------

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbon Interests of the Borrower and/or the
Subsidiaries, as the context requires.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“IBA” has the meaning assigned to such term in Section 1.06.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Ineligible Institution” has the meaning assigned to it in Section 12.04(b).

“Information” has the meaning assigned to it in Section 12.11.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Loan Document and (b) to the extent not
otherwise described in clause (a) hereof, Other Taxes.

“Initial Reserve Report” means the Reserve Report prepared by or under the
supervision of the chief engineer of the Borrower evaluating the Oil and Gas
Properties of the Borrower and the Guarantors as of June 30, 2019.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.04, which shall be
substantially in the form of Exhibit C or any other form approved by the
Administrative Agent.

 

16



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Termination Date, (b) with respect to any Eurodollar Loan, the last day of
each Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period, and the Termination Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Termination Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned to such term in
Section 2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of

 

17



--------------------------------------------------------------------------------

transactions) of Property of another Person that constitutes a business unit; or
(d) the entering into of any guarantee of, or other contingent obligation
(including the deposit of any Equity Interests to be sold) with respect to, Debt
or other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) solely with respect to the Existing Letter of Credit,
Royal Bank of Canada it its capacity as the issuer of the Existing Letter of
Credit and (b) JPMorgan, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.08(i).
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. Each reference herein to the “Issuing Bank” in
connection with a Letter of Credit or other matter shall be deemed to be a
reference to the relevant Issuing Bank with respect thereto.

“LC Commitment” means the commitment of the Issuing Bank to issue Letters of
Credit hereunder. The amount of the LC Commitment is $10,000,000. The LC
Commitment may be modified from time to time by agreement between the Issuing
Bank and the Borrower, and notified to the Administrative Agent.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time, plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the LC Exposure at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Article 29(a) of the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time) or Rule 3.13 or Rule 3.14 of
the International Standby Practices, International Chamber of Commerce
Publication No. 590 (or such later version thereof as may be in effect at the
applicable time) or similar terms of the Letter of Credit itself, or if
compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of the Borrower and each
Lender shall remain in full force and effect until the Issuing Bank and the
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Annex I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption or
otherwise, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

 

18



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letter of Credit.

“Letter of Credit Agreement” has the meaning assigned to it in Section 2.08(b).

“Leverage Ratio” has the meaning assigned to such term in Section 9.01(a).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to zero for the purposes of this Agreement.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a deed of trust, mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties. The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations. For the purposes of this Agreement, the Borrower and the
Subsidiaries shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

“Liquidate” means, with respect to any Swap Agreement, the sale, assignment,
novation, unwind or early termination of all or any part of such Swap Agreement
or the creation of an offsetting position against all or any part of such Swap
Agreement. The terms “Liquidated” and “Liquidation” have correlative meanings
thereto.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Fee Letter, the
Will BB Increase Fee Letter and any certificate required to be delivered under
this Agreement by or on behalf of the Borrower or any Subsidiary.

 

19



--------------------------------------------------------------------------------

“Loan Parties” means the collective reference to the Borrower and each
Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Non-Defaulting Lenders having more than fifty percent (50%) of the
Aggregate Maximum Credit Amounts of all Non-Defaulting Lenders; and at any time
while any Loans or LC Exposure is outstanding, Non-Defaulting Lenders holding
more than fifty percent (50%) of the outstanding aggregate principal amount of
the Loans, participation interests in Letters of Credit and Swingline Exposure
of all Non-Defaulting Lenders (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)). For purposes of the
foregoing, the Revolving Credit Exposure of any Lender that is the Swingline
Lender shall be deemed to exclude any amount of its Swingline Exposure in excess
of its Applicable Percentage of all outstanding Swingline Loans, adjusted to
give effect to any reallocation under Section 4.03(c) of the Swingline Exposures
of Defaulting Lenders in effect at such time.

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by the
Borrower and its Subsidiaries in excess of 10% of the Borrowing Base then in
effect.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, Property, operations or condition (financial
or otherwise) of the Borrower and the Subsidiaries taken as a whole, (b) the
ability of the Borrower or any Guarantor to perform any of its obligations under
any Loan Document, (c) the validity or enforceability of any Loan Document or
(d) the rights and remedies of or benefits available to the Administrative
Agent, the Issuing Bank or any Lender under any Loan Document.

“Material Debt” means Debt (other than the Loans and Letters of Credit), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and the Subsidiaries in an aggregate principal amount exceeding
$5,000,000. For purposes of determining Material Debt, the “principal amount” of
the obligations of the Borrower or any Subsidiary in respect of any Swap
Agreement at any time shall be the Swap Termination Value of such Swap
Agreement.

“Material Disposition” means any Disposition of Property or series of related
Dispositions of Property that yields gross proceeds to the Borrower or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of 10% of
the Borrowing Base then in effect.

“Material Subsidiary” means, as of any date: (a) any Subsidiary that owns, or
has an interest in, any Borrowing Base Property, as determined by the
Administrative Agent; (b) any Subsidiary that incurs or guarantees any Debt for
borrowed money (including any Permitted Additional Debt) in excess of
$1,000,000; (c) any Wholly-Owned Subsidiary, which,

 

20



--------------------------------------------------------------------------------

individually, or together with its subsidiaries, as of the most recent fiscal
quarter of the Borrower, for the period of four consecutive fiscal quarters then
ended for which financial statements have been delivered pursuant to
Section 8.01(a) or Section 8.01(b), contributed greater than (i) two and
one-half percent (2.5%) of EBITDAX for such period or (ii) two and one-half
percent (2.5%) of Consolidated Total Assets as of the last day of such period;
provided that, if at any time the aggregate amount of EBITDAX or Consolidated
Total Assets attributable to all Immaterial Subsidiaries, taken together,
exceeds five percent (5%) of EBITDAX for any such period or five percent (5%) of
Consolidated Total Assets as of the end of any such fiscal quarter, then the
Borrower shall designate in the compliance certificate required to be delivered
pursuant to Section 8.01(c) for such fiscal quarter or fiscal year, as
applicable, one or more Immaterial Subsidiaries as “Material Subsidiaries” as
may be necessary to eliminate such excess, and upon the delivery of such
compliance certificate to the Administrative Agent, such designated Subsidiaries
shall for all purposes of this Agreement constitute Material Subsidiaries, and
the Borrower shall cause such designated Material Subsidiaries to comply with
Section 8.14(b). In the event the Borrower fails to so designate sufficient
additional Subsidiaries as “Material Subsidiaries” in the compliance certificate
as aforesaid, the Administrative Agent may, by written notice to the Borrower,
designate sufficient additional Subsidiaries as “Material Subsidiaries” on the
Borrower’s behalf, whereupon such Subsidiaries, effective as of the date of such
designation, shall constitute “Material Subsidiaries” for all purposes of this
Agreement.

“Maturity Date” means September 17, 2024.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b) or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, which (a) is currently or hereafter contributed to by
the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time during
the six calendar years preceding the date hereof contributed to by the Borrower,
a Subsidiary or an ERISA Affiliate.

“New Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(d).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment to any provision of this Agreement or any other Loan
Document requested by the Borrower (excluding, for the avoidance of doubt, any
Borrowing Base increase) that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 12.02(b) and (ii) has
been approved by the Majority Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

21



--------------------------------------------------------------------------------

“Notes” means the promissory notes of the Borrower described in Section 2.02(e)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means (a) any and all amounts owing or to be owing by the Borrower
or any Guarantor (whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising) to the Administrative Agent, any other Agent, the Arrangers,
the Issuing Bank, any Lender or any Related Party of any of the foregoing under
any Loan Document; (b) all Secured Swap Obligations; (c) all Secured Cash
Management Obligations; and (d) all renewals, extensions and/or rearrangements
of any of the above. Without limitation of the foregoing, the term “Obligations”
shall include the unpaid principal of and interest on the Loans and LC Exposure
(including, without limitation, interest accruing at the then applicable rate
provided in this Agreement after the maturity of the Loans and LC Exposure and
interest accruing at the then applicable rate provided in this Agreement after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, any of its
Subsidiaries or any Guarantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), reimbursement obligations
(including, without limitation, to reimburse LC Disbursements), obligations to
post cash collateral in respect of Letters of Credit, payments in respect of an
early termination of Secured Swap Obligations and unpaid amounts, fees,
expenses, indemnities, costs, and all other obligations and liabilities of every
nature of the Borrower, any Subsidiary or any Guarantor, whether absolute or
contingent, due or to become due, now existing or hereafter arising under this
Agreement, the other Loan Documents, any Secured Swap Agreement or any Secured
Cash Management Agreement; provided that the Obligations of any Loan Party shall
not include any Excluded Swap Obligations of such Loan Party.

“OFAC” means the U.S. Department of the Treasury Office of Foreign Assets
Control.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization agreements, pooling agreements and declarations
of pooled units and the units created thereby (including without limitation all
units created under orders, regulations and rules of any Governmental Authority)
which may affect all or any portion of the Hydrocarbon Interests; (d) all
operating agreements, contracts and other agreements, including production
sharing contracts and agreements, which relate to any of the Hydrocarbon
Interests or the production, sale, purchase, exchange or processing of
Hydrocarbons from or attributable to such

 

22



--------------------------------------------------------------------------------

Hydrocarbon Interests; (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests; (f) all
tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, tanks and tank batteries, fixtures, valves,
fittings, machinery and parts, engines, boilers, meters, apparatus, equipment,
appliances, tools, implements, cables, wires, towers, casing, tubing and rods,
surface leases, rights-of-way, easements and servitudes together with all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing. Unless otherwise indicated herein, each reference to the
term “Oil and Gas Properties” shall mean Oil and Gas Properties of the Borrower
and/or the Subsidiaries, as the context requires.

“Oil Spill Financial Responsibility” means an indemnity, insurance policy, or
surety bond required by OPA for covered off shore facilities to demonstrate
financial ability to pay for cleanup and damages that could be caused by oil
discharges from the facility.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning assigned to such term in Section 12.04(c).

 

23



--------------------------------------------------------------------------------

“Participant Register” has the meaning assigned to such term in
Section 12.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Additional Debt” means unsecured senior notes or unsecured senior
subordinated notes of the Borrower incurred after the Effective Date under
Section 9.02(g).

“Permitted Additional Debt Documents” means any credit agreement, notes,
indenture, agreement, instrument or other definitive document governing,
evidencing or related to, or securing, guaranteeing or otherwise providing
credit support for, any Permitted Additional Debt, as the same may be amended,
modified or supplemented to the extent permitted by Section 9.21.

“Permitted Existing Secured Swap Agreements” means the commodity transactions
entered into between Crimson Exploration Inc. (“Crimson”) and Citibank, N.A.
evidenced by the Confirmations identified on Schedule 1.02, and entered into
under that certain 2002 ISDA Master Agreement, dated as of December 23, 2013,
between Citibank, N.A. and Crimson, as amended by that certain First Amendment
to 2002 ISDA Master Agreement dated as of March 7, 2014, in each case as such
transactions are in effect on the Effective Date, without giving effect to any
amendments, modifications or supplements thereto entered into after the
Effective Date and, for the avoidance of doubt, excluding any other Swap
Agreements or other transactions entered into between the Borrower or any
Subsidiary and Citibank, N.A.

“Permitted Holders” means, individually or collectively, (a) John C. Goff,
(b) any immediate family member of John C. Goff, (c) the estate or legal
representative of the estate of John C. Goff and/or any of his immediate family
members (acting in the capacity of such legal representative) and (d) trusts,
partnerships, limited liability companies, corporations or other entities that
are Controlled by one or more Persons in clauses (a), (b) and/or (c) of this
definition.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA subject to Section 412 of the Code or Section 302 or Title IV of ERISA
(other than a Multiemployer Plan), which (a) is currently or hereafter
sponsored, maintained or contributed to by the Borrower, a Subsidiary or an
ERISA Affiliate or (b) was at any time during the six calendar years preceding
the date hereof, sponsored, maintained or contributed to by the Borrower, a
Subsidiary or an ERISA Affiliate.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

24



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its Controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 12.20.

“Qualified ECP Counterparty” means, in respect of any Swap Agreement, the
Borrower and each Subsidiary and each Guarantor that (a) has total assets
exceeding $10,000,000 at the time any guarantee of obligations under such Swap
Agreement or grant of the relevant security interest to secure such Swap
Agreement becomes effective or (b) otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

25



--------------------------------------------------------------------------------

“Reference Period” has the meaning assigned to such term in the definition of
EBITDAX.

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Non-Defaulting Lenders having at least sixty-six and two-thirds
percent (66-2/3%) of the Aggregate Maximum Credit Amounts of all Non-Defaulting
Lenders; and at any time while any Loans or LC Exposure is outstanding,
Non-Defaulting Lenders holding at least sixty-six and two-thirds percent
(66-2/3%) of the outstanding aggregate principal amount of the Loans,
participation interests in Letters of Credit and Swingline Exposure of all
Non-Defaulting Lenders (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)). For purposes of the
foregoing, the Revolving Credit Exposure of any Lender that is the Swingline
Lender shall be deemed to exclude any amount of its Swingline Exposure in excess
of its Applicable Percentage of all outstanding Swingline Loans, adjusted to
give effect to any reallocation under Section 4.03(c) of the Swingline Exposures
of Defaulting Lenders in effect at such time.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and the
Subsidiaries, together with a projection of the rate of production and future
net income, Taxes, operating expenses and capital expenditures with respect
thereto as of such date, based upon the pricing assumptions consistent with the
Administrative Agent’s lending requirements at the time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person or of such
Person’s manager, managing member, general partner or such other Person having
authority to bind that Person (or in the case of any Person that is a
partnership, of such Person’s general partner). Unless otherwise specified, all
references to a Responsible Officer herein means a Responsible Officer of the
Borrower.

 

26



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b) or (d) any
Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the Securities and Exchange Commission of the United States of
America or any successor Governmental Authority.

“Secured Cash Management Agreement” means a Cash Management Agreement between
(a) the Borrower or any Subsidiary and (b) a Secured Cash Management Provider.

“Secured Cash Management Obligations” means any and all amounts and other
obligations owing by the Borrower or any Subsidiary to any Secured Cash
Management Provider under any Secured Cash Management Agreement.

 

27



--------------------------------------------------------------------------------

“Secured Cash Management Provider” means a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent.

“Secured Parties” means the Administrative Agent, each Lender, the Issuing Bank,
the Swingline Lender, each Secured Cash Management Provider and each Secured
Swap Party, and “Secured Party” shall mean any one of them.

“Secured Swap Agreement” means (a) any Swap Agreement between the Borrower or
any Subsidiary and any Person that is entered into prior to the time, or during
the time, that such Person was, a Lender or an Affiliate of a Lender (including
any such Swap Agreement in existence prior to the date hereof), even if such
Person subsequently ceases to be a Lender (or an Affiliate of a Lender) for any
reason (any such Person, a “Secured Swap Party”); provided that, the term
“Secured Swap Agreement” shall not include any Swap Agreement or transactions
under any Swap Agreement entered into after the time that such Secured Swap
Party ceases to be a Lender or an Affiliate of a Lender and (b) any Permitted
Existing Secured Swap Agreement.

“Secured Swap Obligations” means all amounts and other obligations, owing to any
Secured Swap Party under any Secured Swap Agreement (other than Excluded Swap
Obligations).

“Secured Swap Party” has the meaning assigned to such term in the definition of
Secured Swap Agreement; provided that, notwithstanding the foregoing, Citibank,
N.A. shall also be a “Secured Swap Party” solely with respect to the Permitted
Existing Secured Swap Agreements.

“Securities Account” has the meaning assigned to such term in the UCC.

“Security Instruments” means the Guarantee and Collateral Agreement, mortgages,
deeds of trust, Control Agreements and other agreements, instruments or
certificates described or referred to in Exhibit E, and any and all other
agreements, instruments, consents or certificates now or hereafter executed and
delivered by the Borrower or any other Person (other than Secured Swap
Agreements or participation or similar agreements between any Lender and any
other lender or creditor with respect to any Obligations pursuant to this
Agreement) in connection with, or as security for the payment or performance of
the Obligations, the Notes, this Agreement, or reimbursement obligations under
the Letters of Credit, as such agreements may be amended, modified, supplemented
or restated from time to time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentages shall include those imposed pursuant to Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

28



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have or might have voting power by reason of the happening of any
contingency) or, in the case of a partnership, any general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Supported QFC” has the meaning assigned to it in Section 12.20.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) payable by the
Borrower or any Subsidiary, as applicable, and (b) for any date prior to the
date referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Agreements, with respect to which the Borrower or any
Subsidiary, as applicable, is “out-of-the-money”, as determined by the
counterparties to such Swap Agreements (including, without duplication, any
unpaid amounts due on the date of calculation).

“Swingline Commitment” means, as to the Swingline Lender, $10,000,000.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of any Lender that is the Swingline Lender, Swingline Loans made by it
that are outstanding at such time to the extent that the other Lenders shall not
have funded their participations in such Swingline Loans), adjusted to give
effect to any reallocation under Section 4.03 of the Swingline Exposure of
Defaulting Lenders in effect at such time, and (b) in the case of any Lender
that is the Swingline Lender, the aggregate principal amount of all Swingline
Loans made by such Lender outstanding at such time, less the amount of
participations funded by the other Lenders in such Swingline Loans.

 

29



--------------------------------------------------------------------------------

“Swingline Lender” means JPMorgan, in its capacity as a lender of Swingline
Loans hereunder, together with its successors in such capacity.

“Swingline Loan” means a Loan made pursuant to Section 2.09.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income Taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Subsidiaries on a consolidated basis, excluding non-cash obligations under FASB
ASC 815.

“Transactions” means, (a) with respect to (i) the Borrower, the execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document to which it is a party, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, and the grant of Liens
by the Borrower on Mortgaged Properties and other Properties pursuant to the
Security Instruments and (ii) each Guarantor, the execution, delivery and
performance by such Guarantor of each Loan Document to which it is a party, the
guaranteeing of the Obligations and the other obligations under the Guarantee
and Collateral Agreement by such Guarantor, and the grant of Liens by such
Guarantor on Mortgaged Properties pursuant to the Security Instruments and
(b) the payment of fees and expenses in connection with the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in
Section 12.20.

 

30



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(e)(ii)(B)(3).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56), as amended.

“Will Acquisition” means the acquisition by the Borrower of certain Oil and Gas
Properties from Will Energy pursuant to the Will Acquisition Agreement.

“Will Acquisition Agreement” means that certain Contribution and Purchase
Agreement by and between Will Energy, as seller, and the Borrower, as buyer,
dated September 12, 2019.

“Will Acquisition Documents” means (a) the Will Acquisition Agreement and
(b) all bills of sale, assignments, agreements, instruments and documents
executed and delivered in connection therewith, as amended.

“Will BB Increase Fee Letter” has the meaning assigned to such term in
Section 2.07(g)(vii).

“Will Energy” means Will Energy Corporation, a Texas corporation.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “ABR
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type (e.g., a “ABR Revolving Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be

 

31



--------------------------------------------------------------------------------

construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to and including” and
(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement. No provision of this Agreement or any other
Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to the
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants set forth in Section 9.01 are computed such that all such computations
shall be conducted utilizing financial information presented consistently with
prior periods. Notwithstanding anything to the contrary contained herein,
(a) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Financial Accounting
Standards Board Accounting Standards Codification 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Debt or
other liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Debt under Accounting Standards Codification
470-20 or 2015-03 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such Debt in
a reduced or bifurcated manner as described therein, and such Debt shall at all
times be valued at the full stated principal amount thereof; and (b) in the
event that the Borrower adopts ASC 842 (requiring all leases to be capitalized),
only those leases (assuming for purposes hereof that such leases were in
existence prior to the date of the Borrower’s adoption of ASC 842) that would
constitute Capital Leases prior to the date of the Borrower’s adoption of ASC
842 shall be considered Capital Leases and all calculations and deliverables
under this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith.

 

32



--------------------------------------------------------------------------------

Section 1.06 Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 3.03(b) of this Agreement,
such Section 3.03(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to
Section 3.03, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 3.03(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

Section 1.07 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the available amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum amount is available to be drawn
at such time.

Section 1.08 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the total Revolving Credit Exposures exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

33



--------------------------------------------------------------------------------

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments are several and no Lender
shall be responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$500,000. At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $100,000 and not
less than $500,000; provided that, notwithstanding the foregoing, an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.08(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $500,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

(e) Notes. Any Lender may request that Loans made by it be evidenced by a single
promissory note of the Borrower in substantially the form of Exhibit A, dated,
in the case of (i) any Lender party hereto as of the date of this Agreement, as
of the date of this Agreement, or (ii) any Lender that becomes a party hereto
pursuant to an Assignment and Assumption, as of the effective date of the
Assignment and Assumption, payable to such Lender in a principal amount equal to
its Maximum Credit Amount as in effect on such date, and otherwise duly
completed. In the event that any Lender’s Maximum Credit Amount increases or
decreases for any reason (whether pursuant to Section 2.06, Section 12.04(b) or
otherwise), upon the request of such Lender, the Borrower shall deliver or cause
to be delivered on the effective date of such increase or decrease, a new Note
payable to such Lender in a principal amount equal to its Maximum Credit Amount
after giving effect to such increase or decrease, and otherwise duly

 

34



--------------------------------------------------------------------------------

completed and, upon request by the Borrower, such Lender shall promptly return
to the Borrower the previously issued Note held by such Lender. The date,
amount, Type, interest rate and, if applicable, Interest Period of each Loan
made by each Lender, and all payments made on account of the principal thereof,
shall be recorded by such Lender on its books for its Note, and, prior to any
transfer, may be endorsed by such Lender on a schedule attached to such Note or
any continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.

Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
Houston, Texas time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Revolving Borrowing, not later than 12:00
noon, Houston, Texas time, one Business Day before the date of the proposed
Borrowing; provided that no such notice shall be required for any deemed request
of an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement
as provided in Section 2.08(e). Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile or
electronic communication to the Administrative Agent of a written Borrowing
Request signed by a Responsible Officer of the Borrower. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the amount of the then effective Borrowing Base, the current total Revolving
Credit Exposures (without regard to the requested Borrowing) and the pro forma
total Revolving Credit Exposures (giving effect to the requested Borrowing); and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Each Borrowing Request shall constitute a representation that the
amount of the requested Borrowing shall not cause the total Revolving Credit
Exposures to exceed the total Commitments (i.e., the lesser of the Aggregate
Maximum Credit Amounts and the then effective Borrowing Base).

 

35



--------------------------------------------------------------------------------

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Revolving Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery, facsimile or electronic
communication to the Administrative Agent of a written Interest Election Request
signed by a Responsible Officer of the Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

36



--------------------------------------------------------------------------------

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing: (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing (and any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Houston, Texas time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.09. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent subject, from and after the Control
Agreement Delivery Date, to a Control Agreement and designated by the Borrower
in the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.08(e)
shall be remitted by the Administrative Agent to the Issuing Bank. Nothing
herein shall be deemed to obligate any Lender to obtain the funds for its Loan
in any particular place or manner or to constitute a representation by any
Lender that it has obtained or will obtain the funds for its Loan in any
particular place or manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

37



--------------------------------------------------------------------------------

Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts or the Borrowing Base is terminated or reduced to zero,
then the Commitments shall terminate on the effective date of such termination
or reduction.

(b) Optional Termination and Reduction of Aggregate Credit Amounts.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each such partial reduction
of the Aggregate Maximum Credit Amounts shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 and (B) the Borrower
shall not terminate or reduce the Aggregate Maximum Credit Amounts if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c)(i), the total Revolving Credit Exposures would exceed the total
Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided
that such a notice may state that it is conditioned upon the occurrence of one
or more specified events (including the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by at
least one (1) Business Days’ notice to the Administrative Agent on or prior to
the specified effective date) if such specified event(s) do not occur. Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated. Each reduction of the Aggregate Maximum
Credit Amounts shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Percentage.

Section 2.07 Borrowing Base.

(a) Borrowing Base. For the period from and including the Effective Date to but
excluding the first Redetermination Date, the amount of the Borrowing Base shall
be $65,000,000. Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to Section 2.07(e),
Section 2.07(f), Section 2.07(g) or Section 8.13(c).

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined on or about December 1, 2019 (the “December 2019 Redetermination”
and such date, the “December 2019 Redetermination Date”), and thereafter,
semi-annually in accordance with this Section 2.07 (each such scheduled
redetermination, a “Scheduled Redetermination”), and, subject to
Section 2.07(d), such redetermined Borrowing Base shall become effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders on May 1st and November 1st of each year, commencing May 1, 2020 (and,
in the case of the December 2019 Redetermination, on the December 2019
Redetermination Date). In addition, (i) the

 

38



--------------------------------------------------------------------------------

Borrower may, by notifying the Administrative Agent thereof, one time between
successive Scheduled Redeterminations and (ii) the Administrative Agent may, at
the direction of the Required Lenders, by notifying the Borrower thereof, one
time between successive Scheduled Redeterminations, each elect to cause the
Borrowing Base to be redetermined (an “Interim Redetermination”) in accordance
with this Section 2.07.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.12(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.12(b) and (c), and (B) such other reports, data and
supplemental information, including, without limitation, the information
provided pursuant to Section 8.12(c), as may, from time to time, be reasonably
requested by the Majority Lenders (the Reserve Report, such certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in good faith, propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including, without limitation, the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports
and the existence of any other Debt) as the Administrative Agent deems
appropriate in its sole discretion and consistent with its normal oil and gas
lending criteria as they exist at the particular time.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on or before April 15th and October 15th of such year following the date of
delivery (or, in the case of the December 2019 Redetermination, on or before
November 15, 2019) or (2) if the Administrative Agent shall not have received
the Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i); and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved by all of the Lenders as provided in this
Section 2.07(c)(iii); and any Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect must be approved or be deemed to have
been approved by the Required Lenders as provided in this Section 2.07(c)(iii).
All decisions regarding the Borrowing Base

 

39



--------------------------------------------------------------------------------

hereunder shall be made by each Lender in good faith based upon such information
as such Lender deems appropriate in its sole discretion and consistent with such
Lender’s normal oil and gas lending criteria as they exist at the particular
time. Upon receipt of the Proposed Borrowing Base Notice, each Lender shall have
fifteen (15) days to agree with the Proposed Borrowing Base or disagree with the
Proposed Borrowing Base by proposing an alternate Borrowing Base. If at the end
of such fifteen (15) days, any Lender has not communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be (A) in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, a disapproval of the Proposed Borrowing Base or
(B) in the case of a Proposed Borrowing Base that would decrease or maintain the
Borrowing Base then in effect, an approval of the Proposed Borrowing Base. If,
at the end of such 15-day period, all of the Lenders, in the case of a Proposed
Borrowing Base that would increase the Borrowing Base then in effect, or the
Required Lenders, in the case of a Proposed Borrowing Base that would decrease
or maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d). If, however,
at the end of such 15-day period, all of the Lenders or the Required Lenders, as
applicable, have not approved or been deemed to have approved the Proposed
Borrowing Base, then the Administrative Agent shall poll the Lenders to
ascertain the highest Borrowing Base then acceptable to (x) in the case of a
decrease or reaffirmation, a number of Lenders sufficient to constitute the
Required Lenders or (y) in the case of an increase, all of the Lenders, and such
amount shall become the new Borrowing Base, effective on the date specified in
Section 2.07(d).

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 8.12(a) and (c) in a timely and complete manner,
then on May 1st or November 1st, as applicable, following such notice (or, in
the case of the December 2019 Redetermination, on the December 2019
Redetermination Date, following such notice), or (B) if the Administrative Agent
shall not have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 8.12(a) and (c) in a timely and complete manner,
then on the Business Day next succeeding delivery of such notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 2.07(f),
Section 2.07(g) or Section 8.13(c), whichever occurs first. Notwithstanding the
foregoing, no Scheduled Redetermination or Interim Redetermination shall become
effective until the New Borrowing Base Notice related thereto is received by the
Borrower.

 

40



--------------------------------------------------------------------------------

(e) Reduction of Borrowing Base Related to Dispositions of Oil and Gas
Properties and/or Liquidation of Swap Agreements. If (i) any Swap Agreement in
respect of commodities to which the Borrower or any Subsidiary is a party is
Liquidated or (ii) the Borrower or any Subsidiary Disposes of any Borrowing Base
Property or Equity Interests in any Subsidiary owning Borrowing Base Properties,
and the Borrowing Base value assigned to the Liquidated portion of such Swap
Agreement (after giving effect to any other Swap Agreements executed by the
Borrower or any Guarantor contemporaneously with the Liquidation of such Swap
Agreements or subsequent to the most recent Scheduled Redetermination Date) or
the fair market value of such Borrowing Base Property (or in the case of any
Disposition of Equity Interests in any Subsidiary owning Borrowing Base
Properties, the fair market value of the Borrowing Base Properties owned by such
Subsidiary), as applicable, in each case as determined by the Administrative
Agent, when combined with the sum of (A) the fair market value of all other
Borrowing Base Properties Disposed of (including, in the case of any Disposition
of Equity Interests in any Subsidiary owning Borrowing Base Properties, the fair
market value of such Borrowing Base Properties owned by such Subsidiary), in
each case since the most recent Scheduled Redetermination Date and (B) the
Borrowing Base value of the Liquidated portion of other Swap Agreements
Liquidated since the most recent Scheduled Redetermination Date, exceeds five
percent (5%) of the Borrowing Base as then in effect (as determined by the
Administrative Agent), individually or in the aggregate, then the Borrowing Base
then in effect shall be reduced by an amount equal to the Borrowing Base value,
if any, assigned to the Liquidated portion of such Swap Agreement or such
Disposed Borrowing Base Property in the then effective Borrowing Base, as the
case may be, in each case as determined by the Administrative Agent and approved
by the Required Lenders. The Borrowing Base as so reduced shall become the new
Borrowing Base immediately upon the date of such Disposition or Liquidation, as
the case may be, effective and applicable to the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders on such date until the next
redetermination or adjustment thereof hereunder. For purposes of this
Section 2.07(e), until the first Scheduled Redetermination Date occurs
hereunder, the phrase “the most recent Scheduled Redetermination Date” shall
mean “the Effective Date”.

(f) Reduction of Borrowing Base Upon Incurrence of Permitted Additional Debt. If
the Borrower incurs any Permitted Additional Debt in accordance with
Section 9.02(g) (other than any Permitted Additional Debt incurred to refinance
then-outstanding Permitted Additional Debt, but only to the extent that the
aggregate principal amount of the new Permitted Additional Debt incurred to
refinance such outstanding Permitted Additional Debt does not result in an
increase in the principal amount thereof), the Borrowing Base then in effect
shall be reduced by an amount equal to the product of 0.25 multiplied by the
stated principal amount of such Permitted Additional Debt (for the avoidance of
doubt, without regard to any original issue discount). The Borrowing Base as so
reduced shall become the new Borrowing Base immediately upon the date of such
incurrence, effective and applicable to the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders on such date until the next redetermination or
adjustment thereof hereunder.

 

41



--------------------------------------------------------------------------------

(g) Automatic Increase of Borrowing Base Upon Will Acquisition. If the Will
Acquisition is consummated on or before November 30, 2019, then, subject to the
conditions set forth in this Section 2.07(g), the Borrowing Base then in effect
shall be automatically increased by an amount equal to $15,000,000 (the “Will BB
Increase”) without any further action by the Borrower, the Administrative Agent
or the Lenders, effective and applicable to the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders on the Business Day on which each of the
following conditions is satisfied (or waived in accordance with
Section 12.02(b)):

(i) The Administrative Agent shall have received (A) true and correct
fully-executed copies of the Will Acquisition Documents, which shall be in form
and substance satisfactory to the Administrative Agent and (B) lease operating
statements and production reports with respect to the Oil and Gas Properties of
Will Energy and its subsidiaries evaluated in the reserve report dated July 12,
2019 and prepared by Haas Petroleum Engineering Services, Inc. (the “Will
Acquisition Reserve Report”), in form and substance reasonably satisfactory to
the Administrative Agent, for the fiscal year ended December 31, 2018 and for
each fiscal quarter thereafter ending at least 45 days prior to the date of the
Will BB Increase.

(ii) The Will Acquisition shall have been (or contemporaneously with the Will BB
Increase shall be) consummated in accordance with the terms of the Will
Acquisition Agreement, and in connection therewith the Borrower (or its
Subsidiaries) shall have acquired at least 95% of the total value of the proved
Oil and Gas Properties evaluated in the Will Acquisition Reserve Report.

(iii) The Administrative Agent shall have received an officer’s certificate from
the Borrower, certifying that (A) the Will Acquisition has been consummated in
accordance with applicable law and the terms described in the Will Acquisition
Agreement without giving effect to any waiver, modification or consent
thereunder that is materially adverse to the interests of the Lenders (in their
capacities as such), and in connection therewith, the Borrower (or one or more
of its Subsidiaries) has acquired the Oil and Gas Properties evaluated in the
Will Acquisition Reserve Report, (B) as to the adjustments to the purchase price
and the final purchase price for the Will Acquisition after giving effect to all
adjustments as of the closing date contemplated by the Will Acquisition
Agreement; (C) that attached thereto is a true and complete list of the Oil and
Gas Properties which have been excluded from the Will Acquisition; (D) that
attached thereto is a true and complete list of the Oil and Gas Properties for
which Will Energy has elected to cure a title defect; (E) that attached thereto
is a true and complete list of the Oil and Gas Properties for which Will Energy
has elected to remediate an adverse environmental condition; (F) that attached
thereto is a true and complete list of the Oil and Gas Properties which are
currently pending final decision by a third party regarding purchase of such
property in accordance with any preferential right or consent right; (G) that
attached thereto is a true and complete executed copy of the Will Acquisition
Agreement, which shall be in form and substance satisfactory to the
Administrative Agent and the Lenders, and the closing settlement statement; and
(H) that true and complete executed copies of all other Will Acquisition
Documents have been delivered to the Administrative Agent.

 

42



--------------------------------------------------------------------------------

(iv) The Administrative Agent shall have received title information reasonably
satisfactory to the Administrative Agent setting forth the status of title to
not less than 85% of the total value of the proved Oil and Gas Properties
evaluated in the Will Acquisition Reserve Report.

(v) The Administrative Agent shall have received from the Loan Parties fully
executed mortgages and/or deeds of trust creating first priority Liens on at
least 85% of the total value of the proved Oil and Gas Properties evaluated in
the Will Acquisition Reserve Report.

(vi) No Default or Event of Default shall have occurred and be continuing on the
date of the Will BB Increase.

(vii) The Administrative Agent shall have received all fees due and payable in
connection with the Will BB Increase as set forth in that certain fee letter,
dated as of the date hereof, between the Borrower and JPMorgan (the “Will BB
Increase Fee Letter”).

(viii) After giving effect to the Will BB Increase and any extension of credit
hereunder on the date thereof, the unused Commitments shall be greater than or
equal to $15,000,000.

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit as the applicant thereof for the
support of its or its Subsidiaries’ obligations, in a form reasonably acceptable
to the Administrative Agent and the Issuing Bank, at any time and from time to
time during the period from and including the Effective Date until the day which
is five (5) Business Days prior to the Termination Date; provided that the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if a Borrowing Base Deficiency exists at such time
or would exist as a result thereof.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days (or such shorter time as such Issuing Bank may agree in a particular
instance in its sole discretion)) a notice:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

 

43



--------------------------------------------------------------------------------

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi) specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).

In addition, as a condition to any such Letter of Credit issuance, the Borrower
shall have entered into a continuing agreement (or other letter of credit
agreement) for the issuance of letters of credit and/or shall submit a letter of
credit application, in each case, as required by the Issuing Bank and using the
Issuing Bank’s standard form (each, a “Letter of Credit Agreement”). In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any Letter of Credit Agreement, the terms and
conditions of this Agreement shall control.

A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
the requested issuance, amendment, renewal or extension, as applicable, (i) the
LC Exposure shall not exceed the LC Commitment, (ii) no Lender’s Revolving
Credit Exposure shall exceed its Commitment and (iii) the total Revolving Credit
Exposures shall not exceed the total Commitments (i.e., the lesser of the
Aggregate Maximum Credit Amounts and the then effective Borrowing Base). The
Borrower may, at any time and from time to time, reduce the LC Commitment with
the consent of the Issuing Bank; provided that the Borrower shall not reduce the
LC Commitment if, after giving effect of such reduction, the conditions set
forth in clauses (i) through (iii) above shall not be satisfied.

The Issuing Bank shall not be under any obligation to issue any Letter of Credit
if: (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any law applicable to the Issuing Bank
shall prohibit, or require that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense that was not
applicable on the Effective Date and that the Issuing Bank in good faith deems
material to it; or (ii) the issuance of such Letter of Credit would violate one
or more policies of the Issuing Bank applicable to letters of credit generally.

 

44



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date fifteen months
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension of the expiration date thereof, fifteen months after such
renewal or extension) and (ii) the date that is five (5) Business Days prior to
the Maturity Date (or such later date as consented to by the Issuing Bank in its
sole discretion and provided that such Letter of Credit is cash collateralized
or backstopped in such amounts and pursuant to such arrangements as are
satisfactory to the Issuing Bank in its sole discretion).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason, including after the
Maturity Date. Each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this Section 2.08(d) in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a
Default, the existence of a Borrowing Base Deficiency or reduction or
termination of the Commitments.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, Houston, Texas time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Houston, Texas time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, Houston, Texas time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower shall, subject to the conditions to Borrowing set forth herein, be
deemed to have requested, and the Borrower does hereby request under such
circumstances, that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.08(e), the Administrative Agent shall distribute such
payment to the

 

45



--------------------------------------------------------------------------------

Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms, any error in translation or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence, or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised all requisite care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, within the time allowed by
applicable law or the specific terms of the Letter of Credit following its
receipt thereof, examine all documents purporting to represent a demand for
payment under such Letter of Credit. The Issuing Bank shall promptly after such
examination notify the Administrative

 

46



--------------------------------------------------------------------------------

Agent and the Borrower by telephone (confirmed by facsimile or electronic
communication) of such demand for payment and whether the Issuing Bank has made
or will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable at the rate per
annum then applicable to ABR Revolving Loans and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
Section 2.08(e), then Section 3.02(c) shall apply. Interest accrued pursuant to
this Section 2.08(h) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.08(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i) Replacement and Resignation of the Issuing Bank.

(i) The Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 3.05(b). From and after the effective
date of any such replacement, (A) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (B) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Bank, as
the context shall require. After the replacement of the Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of the Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit or extend or otherwise
amend any existing Letter of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as the Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, the resigning Issuing Bank shall be replaced in accordance with
Section 2.08(i)(i) above.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on any Business Day that the Borrower receives notice from the
Administrative Agent or the Majority Lenders demanding that the Borrower cash
collateralize the outstanding LC Exposure, (ii) the Borrower is required to cash
collateralize the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), or (iii) the Borrower is required to
cash collateralize a Defaulting Lender’s LC Exposure pursuant to
Section 4.03(d)(ii), then the Borrower shall pledge and deposit in an account
with the Administrative Agent in the

 

47



--------------------------------------------------------------------------------

name of the Administrative Agent and for the benefit of the Lenders (as a first
priority, perfected security interest), at a location and pursuant to
documentation in form and substance satisfactory to the Administrative Agent, an
amount in cash in dollars equal to 105% of such LC Exposure or excess
attributable to such LC Exposure, as the case may be, as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default described in Section 10.01(h) or
Section 10.01(i). The Borrower hereby grants to the Administrative Agent an
exclusive first priority and continuing perfected security interest in and Lien
on such account and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held in such account, all deposits or wire
transfers made thereto, any and all investments purchased with funds deposited
in such account, all interest, dividends, cash, instruments, financial assets
and other Property from time to time received, receivable or otherwise payable
in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor. The Borrower’s obligation to
deposit amounts pursuant to this Section 2.08(j) shall be absolute and
unconditional, without regard to whether any beneficiary of any Letter of Credit
has attempted to draw down all or a portion of such amount under the terms of a
Letter of Credit, and, to the fullest extent permitted by applicable law, shall
not be subject to any defense or be affected by a right of set-off, counterclaim
or recoupment which the Borrower or any Subsidiary may now or hereafter have
against any such beneficiary, the Issuing Bank, the Administrative Agent, the
Lenders or any other Person for any reason whatsoever. Such deposit shall be
held by the Administrative Agent as collateral securing the payment and
performance of the Borrower’s and the Guarantors’ obligations under this
Agreement and the other Loan Documents. In addition, and without limiting the
foregoing or Section 2.08(c), if any LC Exposure remain outstanding after the
expiration date specified in Section 2.08(c), the Borrower shall immediately
deposit into such account an amount in cash equal to 105% of such LC Exposure as
of such date plus any accrued and unpaid interest thereon. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed, together with related fees,
costs and customary processing charges, and, to the extent not so applied, shall
be held for the satisfaction of the reimbursement obligations of the Borrower
for the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower and the
Guarantors under this Agreement and the other Loan Documents.    If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default or pursuant to Section 4.03(d)(ii) as a result
of a Defaulting Lender, and the Borrower is not otherwise required to cash
collateralize the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived or the events giving
rise to such cash collateralization pursuant to Section 4.03(d)(ii) have been
satisfied or resolved.

 

48



--------------------------------------------------------------------------------

(k) Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the Issuing Bank
(whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Borrower (i) shall
reimburse, indemnify and compensate the Issuing Bank hereunder for such Letter
of Credit (including to reimburse any and all drawings thereunder) as if such
Letter of Credit had been issued solely for the account of the Borrower and
(ii) irrevocably waives any and all defenses that might otherwise be available
to it as a guarantor or surety of any or all of the obligations of such
Subsidiary in respect of such Letter of Credit. The Borrower hereby acknowledges
that the issuance of such Letters of Credit for its Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

(l) Existing Letter of Credit. On the Effective Date, the Existing Letter of
Credit shall be deemed to have been issued as a Letter of Credit under this
Agreement by Royal Bank of Canada in its capacity as an Issuing Bank, without
payment of any fees otherwise due upon the issuance of a Letter of Credit, and
such Issuing Bank shall be deemed, without further action by any party hereto,
to have sold to each Lender, and each Lender shall be deemed, without further
action by any party hereto, to have purchased from such Issuing Bank, a
participation, to the extent of such Lender’s Applicable Percentage, in such
Letter of Credit. For the avoidance of doubt, the terms and provisions of the
Existing Credit Agreement shall have no force or effect with respect to the
Existing Letter of Credit.

Section 2.09 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, the Swingline Lender agrees to make Swingline
Loans to the Borrower in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans made by the Swingline Lender exceeding the Swingline Commitment,
(ii) any Lender’s Revolving Credit Exposure exceeding its Commitment, or
(iii) the sum of the total Revolving Credit Exposures exceeding the total
Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and the
then effective Borrowing Base); provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall submit a written notice to
the Administrative Agent by telecopy or electronic mail not later than 1:00
p.m., Houston, Texas time, on the day of a proposed Swingline Loan. Each such
notice shall be in a form approved by the Administrative Agent, shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make the requested Swingline Loan available
to the Borrower by means of a credit to an account of the Borrower with the
Administrative Agent designated for such purpose (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e), by remittance to the Issuing Bank) by 4:00 p.m., Houston, Texas
time, on the requested date of such Swingline Loan.

 

49



--------------------------------------------------------------------------------

(c) The Swingline Lender may by written notice given to the Administrative Agent
require the Lenders to acquire participations in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loans. Each Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 1:00 p.m., Houston, Texas time, on a Business Day no later
than 4:00 p.m. Houston, Texas time on such Business Day and if received after
1:00 p.m., Houston, Texas time, on a Business Day no later than 9:00 a.m.,
Houston, Texas time on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loans. Each Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

(d) The Swingline Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of the Swingline Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 3.02(a). From
and after the effective date of any such replacement, (x) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (y) references herein

 

50



--------------------------------------------------------------------------------

to the term “Swingline Lender” shall be deemed to refer to such successor or to
any previous Swingline Lender, or to such successor and all previous Swingline
Lenders, as the context shall require. After the replacement of the Swingline
Lender hereunder, the replaced Swingline Lender shall remain a party hereto and
shall continue to have all the rights and obligations of a Swingline Lender
under this Agreement with respect to Swingline Loans made by it prior to its
replacement, but shall not be required to make additional Swingline Loans.

(e) Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, the Swingline Lender shall be replaced in accordance
with Section 2.09(d) above.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent (a) for the account of each Lender the then
unpaid principal amount of each Revolving Loan on the Termination Date and
(b) for the account of the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of the Termination Date and the fifth
Business Day after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding and the proceeds of any such Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Margin,
but in no event to exceed the Highest Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c) Post-Default Rate. Notwithstanding the foregoing, (i)(A) automatically, if
an Event of Default under Section 10.01(h) or Section 10.01(i) has occurred and
is continuing, or if any principal of or interest on any Loan or any fee or
other amount payable by the Borrower or any Guarantor hereunder or under any
other Loan Document is not paid when due, whether at stated maturity, upon
acceleration or otherwise, and to the extent that such failure to pay
constitutes an Event of Default under Section 10.01(a) or Section 10.01(b), and
(B) upon the election of the Majority Lenders, if any Event of Default (other
than an Event of Default under Section 10.01(a), Section 10.01(b),
Section 10.01(h) or Section 10.01(i)) has occurred and is continuing, then in
each case of the foregoing clauses (A) and (B), (x) all Loans outstanding shall
bear interest, after as well as before judgment, at a rate per annum equal to
two percent (2%) plus the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section 3.02, and (y) and such
overdue amount, in the case of a failure to pay amounts when due, shall bear
interest, after as well as before judgment, at a rate per annum equal to two
percent

 

51



--------------------------------------------------------------------------------

(2%) plus the rate applicable to ABR Loans as provided in Section 3.02(a), but
in no event to exceed the Highest Lawful Rate and (ii) during any Borrowing Base
Deficiency, Loans outstanding in an amount equal to the positive difference
between (x) the aggregate principal amount of Loans outstanding and (y) the
then-effective Borrowing Base shall bear interest, after as well as before
judgment, at a rate per annum equal to two percent (2%) plus the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 3.02, but in no event to exceed the Highest Lawful Rate..

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Revolving Loan prior to the Termination
Date), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment, and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and shall be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period; or

(ii) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or electronic communication as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Borrowing as, a Eurodollar
Borrowing shall be ineffective, and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

52



--------------------------------------------------------------------------------

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 12.02(b), such amendment shall become
effective without any further action or consent of any other party to this
Agreement so long as the Administrative Agent shall not have received, within
five Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Majority Lenders stating that
such Majority Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this Section 3.03(b) (but, in
the case of the circumstances described in clause (ii)(w), clause (ii)(x) or
clause (ii)(y) of the first sentence of this Section 3.03(b), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurodollar Borrowing shall be ineffective and (y) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

 

53



--------------------------------------------------------------------------------

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of Swingline Loans, the
Swingline Lender) by telephone (confirmed by facsimile or electronic
communication) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 10:00 a.m., Houston, Texas time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 11:00 a.m., Houston, Texas time, on
the date of prepayment and (iii) in the case of prepayment of a Swingline Loan,
not later than 11:00 a.m., Houston, Texas time, on the date of prepayment. Each
such notice shall be confirmed promptly by hand delivery or email to the
Administrative Agent of a written notice of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Aggregate Maximum Credit Amounts as contemplated by Section 2.06(b), then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.06(b). Promptly following receipt of any
such notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 3.02 and any payments to the extent
required by Section 5.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), the total Revolving Credit
Exposures exceeds the total Commitments, then the Borrower shall (A) prepay the
Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, cash
collateralize such excess as provided in Section 2.08(j).

(ii) Upon any redetermination or adjustment to the amount of the Borrowing Base
in accordance with Section 2.07 (other than pursuant to Section 2.07(e) or
Section 2.07(f)) or Section 8.13(c), if the total Revolving Credit Exposures
exceeds the redetermined or adjusted Borrowing Base, then after receiving a New
Borrowing Base Notice in accordance with Section 2.07(d) or a notice of
adjustment pursuant to Section 8.13(c), as the case may be (the date of receipt
of any such notice, the “Deficiency Notification Date”), the Borrower shall
(i) at its option take one of the following actions: (A) prepay the Borrowings
in an aggregate principal amount equal to such Borrowing Base Deficiency (and to
the extent that any excess remains after prepaying all of the Borrowings as a
result of an LC Exposure, cash collateralize such excess as provided in
Section 2.08(j)) within thirty (30) days following the Deficiency Notification
Date; (B) prepay the Borrowings in six consecutive equal monthly installments,
the first installment being due and payable on the 30th day after the Deficiency
Notification Date and each subsequent installment being due and payable on the
same day in each of the subsequent calendar months, with each payment being
equal to one-sixth (1/6th) of such Borrowing Base Deficiency, so that the
Borrowing Base Deficiency is reduced to zero within six months of the Deficiency
Notification Date; (C) grant, within thirty (30) days following the Deficiency
Notification Date, to the Administrative Agent as security for the Obligations a
first-priority Lien on additional Oil and Gas Properties acceptable to the
Required

 

54



--------------------------------------------------------------------------------

Lenders in their sole discretion not evaluated in the most recently delivered
Reserve Report (and not already subject to a Lien of the Security Instruments)
pursuant to Security Instruments acceptable to the Administrative Agent with
sufficient Borrowing Base value (as determined by the Required Lenders) to cure
the Borrowing Base Deficiency; or (D) deliver, within 10 days after the
Deficiency Notification Date, written notice to the Administrative Agent
indicating the Borrower’s election to combine the options provided in clauses
(A), (B) and/or (C) above, and also indicating the amount to be prepaid and the
amount to be provided as additional Collateral, and (ii) make such payment and
deliver such additional Collateral within the time required under clauses (A),
(B) and/or (C) above; provided that, notwithstanding the options set forth
above, in all cases, the Borrowing Base Deficiency must be eliminated on or
prior to the Termination Date. The Borrower shall provide to the Administrative
Agent, within ten (10) days following its receipt of the New Borrowing Base
Notice in accordance with Section 2.07(d) or the date the adjustment occurs
pursuant to Section 8.13(c), as applicable, an irrevocable written notice
indicating which of the options specified in clauses (A), (B), (C) or (D) the
Borrower elects to take in order to eliminate the Borrowing Base Deficiency.
Such notice shall be irrevocable and, in the event the Borrower fails to provide
such written notice to the Administrative Agent within the ten (10) day period
referred to above, the Borrower shall be deemed to have irrevocably elected the
option set forth in clause (A) above. The failure of the Borrower to comply with
any of the options elected (including any deemed election) pursuant to the
provisions of this Section 3.04(c)(ii) and specified in such notice (or relating
to such deemed election) shall constitute an Event of Default.

(iii) Upon any adjustment to the Borrowing Base pursuant to Section 2.07(e) or
Section 2.07(f) (each such adjustment, a “Specified Adjustment”), if the total
Revolving Credit Exposures exceeds the Borrowing Base as adjusted, then the
Borrower shall (A) prepay the Borrowings in an aggregate principal amount equal
to (1) if a Borrowing Base Deficiency existed immediately prior to the
occurrence of such Specified Adjustment, the positive difference, if any,
between (x) the aggregate amount of such Borrowing Base Deficiency immediately
after giving effect to such Specified Adjustment minus (y) the aggregate amount
of such Borrowing Base Deficiency immediately prior to such Specified Adjustment
or (2) if no Borrowing Base Deficiency existed immediately prior to such
Specified Adjustment, the aggregate amount of such Borrowing Base Deficiency
(the applicable amount from clause (1) or (2), the “Specified Borrowing Base
Deficiency”), and (B) if any Specified Borrowing Base Deficiency remains after
prepaying all of the Borrowings as a result of an LC Exposure, cash
collateralize such excess as provided in Section 2.08(j). The Borrower shall be
obligated to make such prepayment and/or cash collateralize such excess within
one Business Day after the date the adjustment occurs; provided that all
payments required to be made pursuant to this Section 3.04(c)(iii) must be made
on or prior to the Termination Date. For the avoidance of doubt, nothing in this
Section 3.04(c)(iii) shall prejudice the Borrower’s right to utilize the options
described in Section 3.04(c)(ii) with respect to any portion of a Borrowing Base
Deficiency existing prior to the occurrence of a Specified Adjustment.

(iv) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any Swingline Loans then outstanding, second, ratably
to any ABR Revolving Borrowings then outstanding, and, third, to any Eurodollar
Borrowings then outstanding, and if more than one Eurodollar Borrowing is then
outstanding, to each such Eurodollar Borrowing in order of priority beginning
with the Eurodollar Borrowing with the least number of days remaining in the
Interest Period applicable thereto and ending with the Eurodollar Borrowing with
the most number of days remaining in the Interest Period applicable thereto.

 

55



--------------------------------------------------------------------------------

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of the Commitment of such Lender during the period from and including the
Effective Date to but excluding the Termination Date. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the Termination Date, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case such commitment fees shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate of 0.25% per annum on the average daily amount of the LC
Exposure with respect to Letters of Credit issued by it (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure; provided that in no event shall such fee be less than $500 during any
quarter, and (iii) to the Issuing Bank, for its own account, its standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the Termination Date and any
such fees accruing after the Termination Date shall be payable on demand. During
the continuation of an Event of Default, the fees payable pursuant to this
Section 3.05(b) shall increase by 2.00% per annum over the then-applicable rate.
Any other fees

 

56



--------------------------------------------------------------------------------

payable to the Issuing Bank pursuant to this Section 3.05(b) shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case such fees shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times set
forth in the Fee Letter.

(d) Borrowing Base Increase Fees. The Borrower agrees to pay to the
Administrative Agent, for the account of each Lender then party to this
Agreement, ratably in accordance with its Applicable Percentage, a Borrowing
Base increase fee in an amount to be agreed by the Lenders and the Borrower, in
respect of any increase to the Borrowing Base, payable on the effective date of
any such increase.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, Houston, Texas time, on the date
when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances absent manifest error. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to the Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

57



--------------------------------------------------------------------------------

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 4.01(c) shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

Section 4.03 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 3.05(a).

 

58



--------------------------------------------------------------------------------

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 10.02(c) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 12.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or the Swingline Lender hereunder; third, to cash collateralize
LC Exposure with respect to such Defaulting Lender in accordance with this
Section 4.03; fourth, as the Borrower may request (so long as no Default, Event
of Default or Borrowing Base Deficiency exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Bank or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement or
under any other Loan Document; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement or under any other Loan Document; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to clause (d) below. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 4.03 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(c) The Commitment, the Maximum Credit Amount and the Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether the
Majority Lenders or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 12.02); provided that this clause (c) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby; and provided, further, that any redetermination or affirmation of the
Borrowing

 

59



--------------------------------------------------------------------------------

Base shall occur without the participation of a Defaulting Lender, but the
Commitment (i.e., the Applicable Percentage of the Borrowing Base of a
Defaulting Lender) may not be increased without the consent of such Defaulting
Lender; provided, that, subject to Section 12.19, no such reallocation will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Bank or any Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender.

(d) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
Non-Defaulting Lender, cause such Non-Defaulting Lender’s Revolving Credit
Exposure to exceed its Commitment; provided that, subject to Section 12.19, no
such reallocation will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender
may have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, then the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.08(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, then the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the Non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all commitment fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

 

60



--------------------------------------------------------------------------------

(e) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the Non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 4.03(a), and Swingline Exposure related to any newly made Swingline
Loan or LC Exposure related to any newly issued or increased Letter of Credit
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 4.03(d)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and the LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) and/or participations in Letters of Credit of the other Lenders
as the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans and/or participations in Letters of Credit in
accordance with its Applicable Percentage.

Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s and/or each Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Obligations and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Secured Parties agree
that they will neither notify the purchaser or purchasers of such production nor
take any other action to cause such proceeds to be remitted to the
Administrative Agent or the Secured Parties, but the Secured Parties will
instead permit such proceeds to be paid to the Borrower and its Subsidiaries and
(b) the Secured Parties hereby authorize the Administrative Agent to take such
actions as may be necessary to cause such proceeds to be paid to the Borrower
and/or such Subsidiaries.

 

61



--------------------------------------------------------------------------------

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

 

62



--------------------------------------------------------------------------------

(c) Certificates. A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided, further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 5.04, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.

A certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 5.02
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the

 

63



--------------------------------------------------------------------------------

deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or such Guarantor shall be increased as necessary so that after such deduction
or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section 5.03) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower and each Guarantor
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for, Other Taxes.

(c) Indemnification by the Borrower. The Borrower and each Guarantor shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any Guarantor to a Governmental Authority pursuant to this
Section 5.03, the Borrower or such Guarantor shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.03(e)(ii)(A), Section 5.03(e)(ii)(B) and
Section 5.03(e)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

64



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. Federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E (or any successor form) establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed copies of IRS Form W-8ECI
(or any successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
(or any successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY (or any successor form), accompanied by IRS Form W-8ECI (or
any successor form), IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor
form), a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9 (or any successor form), and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-4 on behalf of each such direct and indirect partner;

 

65



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Recipient under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or any Guarantor has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
and each Guarantor to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 12.04(c) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(f).

 

66



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 5.03 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 5.03, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.

Section 5.04 Mitigation Obligations; Replacement of Lenders.

(a) Mitigation Obligations. If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

67



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01, (ii) the Borrower or any Guarantor is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender or indemnify any Lender pursuant to
Section 5.03, (iii) any Lender becomes a Defaulting Lender or (iv) any Lender is
a Non-Consenting Lender, then in any such case, the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.04(b)), all its
interests, rights (other than its existing rights to payments pursuant to
Section 5.01 or Section 5.03) and obligations under this Agreement and the other
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(A) the Borrower shall have received the prior written consent of the
Administrative Agent, the Issuing Bank and the Swingline Lender, which consent
shall not unreasonably be withheld, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) in the case of any such assignment resulting
from a claim for compensation under Section 5.01 or payments required to be made
pursuant to Section 5.03, such assignment will result in a reduction in such
compensation or payments and (D) in the case of any assignment resulting from a
Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Each party
hereto agrees that (i) an assignment required pursuant to this Section 5.04(b)
may be effected pursuant to an Assignment and Assumption executed by the
Borrower, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and such parties are participants), and (ii) the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to an be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the applicable
Lender; provided that any such documents shall be without recourse to or
warranty by the parties thereto.

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

 

68



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02):

(a) The Administrative Agent, the Arrangers and the Lenders shall have received
all commitment, arrangement, upfront and agency fees and all other fees and
amounts due and payable on or prior to the Effective Date, including pursuant to
the Fee Letter, and to the extent invoiced at least two (2) Business Days prior
to the Effective Date, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder (including, without
limitation, the reasonable fees and expenses of Paul Hastings LLP, counsel to
the Administrative Agent).

(b) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower and each Guarantor, each setting forth (i) resolutions
of the members, board of directors, board of managers or other appropriate
governing body with respect to the authorization of the Borrower or such
Guarantor to execute and deliver the Loan Documents to which it is a party and
to enter into the transactions contemplated in those documents, (ii) the
officers of the Borrower or such Guarantor, or of the manager, managing member,
general partner or such other Person having authority to bind the Borrower or
such Guarantor, (A) who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party and (B) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation, by-laws, the limited
liability company agreement, operating agreement, partnership agreement,
certificate of formation or other applicable organizational documents of the
Borrower and such Guarantor (in each case, together with all amendments thereto,
if any), certified as being true and complete. The Administrative Agent and the
Lenders may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower to the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower and each Guarantor.

(d) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be reasonably requested by the
Administrative Agent) of this Agreement signed on behalf of such party.

 

69



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received duly executed Notes payable to
each Lender requesting a Note in a principal amount equal to its Maximum Credit
Amount dated as of the date hereof.

(f) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be reasonably requested by the
Administrative Agent) of the Security Instruments, including the Guarantee and
Collateral Agreement, described on Exhibit E. In connection with the execution
and delivery of the Security Instruments, the Administrative Agent shall:

(i) be reasonably satisfied that the Security Instruments create first priority
(and upon filing in the proper offices of the appropriate jurisdictions,
perfected) Liens (provided that Excepted Liens identified in clauses (a) through
(d) and (f) of the definition thereof may exist, but subject to the provisos at
the end of such definition) on at least 85% of the total value of the proved Oil
and Gas Properties evaluated in the Initial Reserve Report; and

(ii) have received certificates, together with undated, blank stock powers for
such certificates, representing all of the issued and outstanding certificated
Equity Interests in each Domestic Subsidiary constituting Collateral.

(g) The Administrative Agent shall have received an opinion of (i) Simpson
Thacher & Bartlett LLP, special counsel to the Borrower and (ii) Liskow and
Lewis, local counsel to the Borrower, each in form and substance reasonably
satisfactory to the Administrative Agent.

(h) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower and each of the
Subsidiaries are carrying insurance in accordance with Section 7.12.

(i) The Administrative Agent shall have received title information reasonably
satisfactory to the Administrative Agent setting forth the status of title to at
least 85% of the total value of the proved Oil and Gas Properties evaluated in
the Initial Reserve Report.

(j) The Administrative Agent shall have received a certificate from a Financial
Officer of the Borrower with respect to solvency the Borrower and its
Subsidiaries on a consolidated basis as of the Effective Date after giving
effect to the Transactions, in form and substance reasonably satisfactory to the
Administrative Agent.

(k) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying (i) that the Borrower and its Subsidiaries
have received all consents and approvals required by Section 7.03 and (ii) as to
the matters set forth in Section 6.02(a) and (b).

(l) The Administrative Agent shall have received (i) the Financial Statements
referred to in Section 7.04(a) and the pro forma unaudited consolidated balance
sheet referred to in Section 7.04(b) and (ii) the Initial Reserve Report
accompanied by a certificate covering the matters described in Section 8.12(c).

 

70



--------------------------------------------------------------------------------

(m) The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the Subsidiaries (other than those being assigned or released on or
prior to the Effective Date or Liens permitted by Section 9.03) for each of the
following jurisdictions: Texas, Delaware and any other jurisdiction reasonably
requested by the Administrative Agent. The Administrative Agent shall have
received evidence reasonably satisfactory to it that all Liens on the Property
of the Borrower and its Subsidiaries (other than Liens permitted by
Section 9.03) have been (or will be concurrently with the initial Borrowing on
the Effective Date) released or terminated, and that duly executed recordable
releases and terminations in forms reasonably acceptable to the Administrative
Agent with respect thereto have been obtained by the Borrower and its
Subsidiaries.

(n) The Administrative Agent shall be reasonably satisfied that on the Effective
Date, after giving effect to the Transactions contemplated to occur on the
Effective Date, the unused Commitments shall be greater than or equal to
$32,500,000.

(o) The Administrative Agent shall have received evidence reasonably
satisfactory to it that (i) all loans and other amounts owing under the Existing
Credit Agreement have been (or contemporaneously with the Effective Date are
being) repaid in full and all commitments thereunder have been terminated or
cancelled, (ii) all Liens on the Properties of the Borrower and of the
Subsidiaries associated with the Existing Credit Agreement have been released or
terminated, subject only to the filing of applicable terminations, releases or
assignments and (iii) neither the Borrower nor any of its Subsidiaries shall
have any outstanding Debt other than Debt permitted by Section 9.02.

(p) The Administrative Agent shall be reasonably satisfied with the
environmental condition of, the Borrower’s and its Subsidiaries’ properties.
With respect to the Loan Parties’ offshore Oil and Gas Properties, the
Administrative Agent shall have received reasonably satisfactory evidence of
Environmental Financial Responsibility.

(q) The Administrative Agent shall have received evidence, in form and substance
reasonably satisfactory to the Administrative Agent, that the Loan Parties have
entered into Swap Agreements with one or more Approved Counterparties hedging
minimum notional volumes equal to approximately 50% of the reasonably projected
production of crude oil and natural gas (calculated separately) from proved
developed producing Oil and Gas Properties evaluated in the Initial Reserve
Report for each of the 15 full calendar months following the Effective Date
(provided that the Loan Parties shall not be required to hedge (i) volumes
attributable to the reasonably projected production from offshore Oil and Gas
Properties for the months of August, September or October or (ii) natural gas
volumes for the months of October 2019, November 2019 or December 2019).

(r) The Administrative Agent shall have received evidence, in form and substance
reasonably satisfactory to the Administrative Agent, that the Borrower shall
have received the cash proceeds from new issuances of the Borrower’s common
Equity Interests, in an aggregate amount equal to at least $50,000,000.

 

71



--------------------------------------------------------------------------------

(s) The Administrative Agent and the Lenders shall have received, at least five
(5) Business Days prior to the Effective Date to the extent requested at least
ten (10) business days prior to the Effective Date, and be reasonably satisfied
in form and substance with, (i) all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including but not restricted to the
USA PATRIOT Act and (ii) a Beneficial Ownership Certification in relation to any
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 2:00 p.m., Houston, Texas time, on September 30, 2019 (and, in
the event such conditions are not so satisfied, extended or waived, the
Commitments shall terminate at such time). For purposes of determining
compliance with the conditions specified in this Section 6.01, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received written notice from
such Lender prior to the proposed Effective Date specifying its objection
thereto.

Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(b) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (except to the extent any such representations
and warranties are limited by materiality, in which case, they shall be true and
correct in all respects) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct in all material respects (except to the extent
any such representations and warranties are limited by materiality, in which
case, they shall be true and correct in all respects) as of such specified
earlier date.

(c) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with
Section 2.08(b), as applicable.

 

72



--------------------------------------------------------------------------------

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) and (b).

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 7.01 Organization; Powers. Each of the Borrower and the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
could not reasonably be expected to have a Material Adverse Effect.

Section 7.02 Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate or equivalent powers and have been
duly authorized by all necessary corporate or equivalent action (including,
without limitation, any action required to be taken by any other Person, whether
interested or disinterested, in order to ensure the due authorization of the
Transactions). Each Loan Document to which the Borrower and each Guarantor is a
party has been duly executed and delivered by the Borrower and such Guarantor
and constitutes a legal, valid and binding obligation of the Borrower and such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including holders of its
Equity Interests or any class of directors, managers or supervisors, as
applicable, whether interested or disinterested, of the Borrower or any other
Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of any Loan Document or the
consummation of the Transactions, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Security Instruments as required by this Agreement and (ii) those third party
approvals or consents which, if not made or obtained would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents;
(b) will not violate (i) any applicable material provision of law or regulation
or (ii) the charter, bylaws or other organizational documents of the Borrower or
any Subsidiary or any order of any Governmental Authority; (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower or any Subsidiary or any of their respective material
Properties, or give rise to a right thereunder to require any payment to be made
by the Borrower or any Subsidiary and (d) will not result in the creation or
imposition of any Lien on any material Property of the Borrower or any
Subsidiary (other than the Liens created by the Loan Documents).

 

73



--------------------------------------------------------------------------------

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of income, partners’ equity and cash flows as of
and for the fiscal year ended December 31, 2018, reported on by Grant Thornton
LLP, independent public accountants and (ii) its unaudited consolidated balance
sheets and statements of income, partners’ equity and cash flows as of and for
the fiscal quarters ended March 31, 2019 and June 30, 2019. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of such date and for such period in accordance with GAAP.

(b) The Borrower has heretofore furnished to the Lenders a pro forma unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the
Effective Date, after giving effect to the Transactions contemplated to occur on
the Effective Date, certified by a Responsible Officer as having been prepared
in good faith based upon reasonable assumptions.

(c) Since December 31, 2018, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

(d) Neither the Borrower nor any Subsidiary has on the date hereof any material
Debt (including Disqualified Capital Stock) or any material contingent
liabilities, off-balance sheet liabilities or partnerships, material liabilities
for taxes, unusual forward or long-term commitments or material unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the Financial Statements.

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Subsidiary (i) not fully covered by
insurance (except for normal deductibles) that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve any Loan Document or the
Transactions.

(b) Since the Effective Date, there has been no change in the status of the
matters disclosed in Schedule 7.05 that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.

Section 7.06 Environmental Matters. Except for such matters that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

(a) the Borrower and the Subsidiaries and each of their respective Properties
and operations thereon are, and within all applicable statute of limitation
periods have been, in compliance with all applicable Environmental Laws;

 

74



--------------------------------------------------------------------------------

(b) the Borrower and the Subsidiaries have obtained all Environmental Permits
and Environmental Financial Responsibility required for their respective
operations and each of their Properties, with all such Environmental Permits and
Environmental Financial Responsibility being currently in full force and effect,
and none of the Borrower or the Subsidiaries has received any written notice or
otherwise has knowledge that any such existing Environmental Permit or
Environmental Financial Responsibility will be revoked or that any application
for any new Environmental Permit or renewal of any existing Environmental Permit
will be protested or denied;

(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to the Borrower’s knowledge, threatened against the Borrower or any Subsidiary
or any of their respective Properties or as a result of any operations at such
Properties;

(d) none of the Properties of the Borrower or any Subsidiary contain or have
contained any: (i) underground storage tanks; (ii) asbestos-containing
materials; (iii) landfills or dumps; (iv) hazardous waste management units as
defined pursuant to RCRA or any comparable state law; or (v) sites on or
nominated for the National Priority List promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law;

(e) there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from the Borrower’s or any
Subsidiary’s Properties, there are no investigations, remediations, abatements,
removals, or monitorings of Hazardous Materials required under applicable
Environmental Laws at such Properties and, to the Borrower’s knowledge, none of
such Properties are adversely affected by any Release or threatened Release of a
Hazardous Material originating or emanating from any other real property;

(f) neither the Borrower nor any Subsidiary has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials at, under, or Released or threatened to be
Released from any real properties offsite the Borrower’s or any Subsidiary’s
Properties and, to the Borrower’s knowledge, there are no conditions or
circumstances that could reasonably be expected to result in the receipt of such
written notice;

(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Borrower’s or the Subsidiaries’ Properties that could reasonably be
expected to form the basis for a claim for damages or compensation, and there
are no conditions or circumstances that would reasonably be expected to result
in the receipt of notice regarding such exposure; and

(h) the Borrower and the Subsidiaries have provided to the Lenders complete and
correct copies of all environmental site assessment reports, investigations,
studies, analyses, and correspondence on environmental matters (including
matters relating to any alleged non-compliance with or liability under
Environmental Laws) that are in the Borrower’s or any Subsidiary’s possession or
control and relating to their respective Properties or operations thereon.

 

75



--------------------------------------------------------------------------------

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) The Borrower and each Subsidiary is in compliance with all Governmental
Requirements applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b) Neither the Borrower nor any Subsidiary is in default nor has any event or
circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default or would
require the Borrower or any Subsidiary to Redeem or make any offer to Redeem
under any indenture, note, credit agreement or instrument pursuant to which any
Material Debt is outstanding or by which the Borrower or any Subsidiary or any
of their Properties is bound.

(c) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.

Section 7.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP and (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect or result in the seizure or levy of any Property of the
Borrower or any Subsidiary. The charges, accruals and reserves on the books of
the Borrower and its Subsidiaries in respect of Taxes and other governmental
charges are, in the reasonable opinion of the Borrower, adequate. No Tax Lien
has been filed and, to the knowledge of the Borrower, no claim is being asserted
with respect to any such Tax or other such governmental charge which could
reasonably be expected to have a Material Adverse Effect.

Section 7.10 ERISA. Neither the Borrower nor any Subsidiary sponsors, maintains,
or contributes to, or has at any time in the six-year period preceding the date
hereof sponsored, maintained or contributed to, any Plan or Multiemployer Plan.
Except as could not reasonably be expected to constitute a Material Adverse
Effect, no ERISA Event has occurred. None of the Borrower or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of
the Plan Asset Regulations), and neither the execution, delivery nor performance
of the transactions contemplated under this Agreement, including the making of
any Loan and the issuance of any Letter of Credit hereunder, will give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

 

76



--------------------------------------------------------------------------------

Section 7.11 Disclosure; No Material Misstatements.

(a) The Borrower has disclosed or made available to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it, or any of the Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower or any Subsidiary to the Administrative Agent or any Lender or any of
their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. There is no fact peculiar to the Borrower or any Subsidiary which could
reasonably be expected to have a Material Adverse Effect or in the future is
reasonably likely to have a Material Adverse Effect and which has not been set
forth in this Agreement or the Loan Documents or the other documents,
certificates and statements furnished to the Administrative Agent or the Lenders
by or on behalf of the Borrower or any Subsidiary prior to, or on, the date
hereof in connection with the transactions contemplated hereby. There are no
statements or conclusions in any Reserve Report which are based upon or include
materially misleading information or fail to take into account material
information regarding the matters reported therein, it being understood that
projections concerning volumes attributable to the Oil and Gas Properties of the
Borrower and the Subsidiaries and production and cost estimates contained in
each Reserve Report are necessarily based upon professional opinions, estimates
and projections and that the Borrower and the Subsidiaries do not warrant that
such opinions, estimates and projections will ultimately prove to have been
accurate.

(b) As of the Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

Section 7.12 Insurance. The Borrower has, and has caused all of its Subsidiaries
to have, (a) all insurance policies sufficient for the compliance by each of
them with all material Governmental Requirements and all material agreements and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Borrower and its Subsidiaries. Such insurance
policies contain an endorsement naming the Administrative Agent and the Lenders
as additional insureds in respect of such liability insurance policies and
naming the Administrative Agent as loss payee with respect to Property loss
insurance.

 

77



--------------------------------------------------------------------------------

Section 7.13 Restriction on Liens. Neither the Borrower nor any Subsidiary is a
party to any agreement or arrangement (other than Capital Leases creating Liens
permitted by Section 9.03(c), but then only on the Property subject of such
Capital Lease), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Obligations and the Loan Documents, or restricts any Subsidiary from
paying dividends or making any other distributions in respect of its Equity
Interests to the Borrower or any Subsidiary, or restricts any Subsidiary from
making loans or advances or transferring any Property to the Borrower or any
Subsidiary, or which requires the consent of or notice to other Persons in
connection therewith.

Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.14, the Borrower has no
Subsidiaries and each Subsidiary is a Material Subsidiary. The Borrower has no
Foreign Subsidiaries. Each Subsidiary is a Wholly-Owned Subsidiary.

Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Texas, and the name of the Borrower as listed in the public
records of its jurisdiction of organization is Contango Oil & Gas Company (or,
in each case, as set forth in a notice delivered to the Administrative Agent
pursuant to Section 8.01(n) in accordance with Section 12.01). The Borrower’s
principal place of business and chief executive office is located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(n) and Section 12.01(c)). Each Subsidiary’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 7.14 (or as set forth in a notice
delivered pursuant to Section 8.01(n)).

Section 7.16 Properties; Titles, Etc.

(a) Each of the Borrower and the Subsidiaries has good and defensible title to
their respective Oil and Gas Properties evaluated in the most recently delivered
Reserve Report and good title to all its material personal Properties, in each
case, free and clear of all Liens except Liens permitted by Section 9.03. After
giving full effect to the Excepted Liens, the Borrower or the Subsidiary
specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such Properties shall not in any material respect
obligate the Borrower or such Subsidiary to bear the costs and expenses relating
to the maintenance, development and operations of each such Property in an
amount in excess of the working interest of each Property set forth in the most
recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in the Borrower’s or such Subsidiary’s net revenue
interest in such Property.

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Subsidiaries are valid and subsisting, in full force and
effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases, which could reasonably be expected to have a
Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

(c) The rights and Properties presently owned, leased or licensed by the
Borrower and the Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the
Borrower and the Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted prior to the date hereof.

(d) All of the Properties of the Borrower and the Subsidiaries which are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent industry standards,
ordinary wear and tear excepted.

(e) Each of the Borrower and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Borrower and the
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Borrower and the
Subsidiaries have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and the
Subsidiaries. Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect, (i) no Oil
and Gas Property of the Borrower or any Subsidiary is subject to having
allowable production reduced below the full and regular allowable (including the
maximum permissible tolerance) because of any overproduction (whether or not the
same was permissible at the time) and (ii) none of the wells comprising a part
of the Oil and Gas Properties (or Properties unitized therewith) of the Borrower
or any Subsidiary is deviated from the vertical more than the maximum permitted
by Governmental Requirements, and such wells are, in fact, bottomed under and
are producing from, and the well bores are wholly within, the Oil and Gas
Properties (or in the case of wells located on Properties unitized therewith,
such unitized Properties) of the Borrower or such Subsidiary. All pipelines,
wells, gas processing plants, platforms and other material improvements,
fixtures and equipment owned in whole or in part by the Borrower or any of its
Subsidiaries that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Borrower or any of the
Subsidiaries, in a manner consistent with customary industry practices (other
than those the failure of which to maintain in accordance with this Section 7.17
could not reasonably be expected to have a Material Adverse Effect).

 

79



--------------------------------------------------------------------------------

Section 7.18 Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18
or on the most recent certificate delivered pursuant to Section 8.12(c), on a
net basis there are no gas imbalances, take or pay or other prepayments which
would require the Borrower or any of the Subsidiaries to deliver Hydrocarbons
produced from their Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor exceeding one half bcf of gas (on an
mcf equivalent basis) in the aggregate.

Section 7.19 Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 7.19, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts the Borrower represents that it
or its Subsidiaries are receiving a price for all production sold thereunder
which is computed substantially in accordance with the terms of the relevant
contract and are not having deliveries curtailed substantially below the subject
Property’s delivery capacity), no material agreements exist which are not
cancelable on 60 days’ notice or less without penalty or detriment for the sale
of production from the Borrower’s or its Subsidiaries’ Hydrocarbons (including,
without limitation, calls on or other rights to purchase, production, whether or
not the same are currently being exercised) that (a) pertain to the sale of
production at a fixed price and (b) have a maturity or expiry date of longer
than six (6) months.

Section 7.20 Swap Agreements and Qualified ECP Counterparty. Schedule 7.20, as
of the date hereof, and after the date hereof, each report required to be
delivered by the Borrower pursuant to Section 8.01(f), as of the date of (or as
of the date(s) otherwise set forth in) such report, sets forth, a true and
complete list of all Swap Agreements of the Borrower and each Subsidiary, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the estimated net mark to market value
thereof, all credit support agreements relating thereto other than the Loan
Documents (including any margin required or supplied) and the counterparty to
each such agreement. The Borrower is a Qualified ECP Counterparty.

Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used (a) to refinance in full all obligations
outstanding under the Existing Credit Agreement, (b) for working capital for
exploration and production operations and for other general corporate purposes
of the Borrower and the Subsidiaries, including the acquisition of Oil and Gas
Properties and (c) to pay fees and expenses associated with the Transactions.
The Borrower and its Subsidiaries are not engaged principally, or as one of its
or their important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Federal Reserve Board).
No part of the proceeds of any Loan or Letter of Credit will be used for any
purpose which violates the provisions of Regulations T, U or X of the Federal
Reserve Board.

Section 7.22 Solvency. After giving effect to the Transactions and the other
transactions contemplated hereby, (a) the aggregate assets (after giving effect
to amounts that could reasonably be expected to be received by reason of
indemnity, offset, insurance or any similar arrangement), at a fair valuation,
of the Borrower and the Guarantors, taken as a whole, exceed the aggregate Debt
of the Borrower and the Guarantors on a consolidated basis, (b) each of the
Borrower and the Guarantors has not incurred and does not intend to incur, and
does not

 

80



--------------------------------------------------------------------------------

believe that it will incur, Debt beyond its ability to pay such Debt (after
taking into account the timing and amounts of cash reasonably expected to be
received by each of the Borrower and the Guarantors and the amounts to be
payable on or in respect of its liabilities, and giving effect to amounts that
could reasonably be expected to be received by reason of indemnity, offset,
insurance or any similar arrangement), as such Debt becomes absolute and matures
and (c) each of the Borrower and the Guarantors does not have (and does not have
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of its business.

Section 7.23 International Operations. None of the Borrower and its Subsidiaries
own, and have not acquired or made any other expenditure (whether such
expenditure is capital, operating or otherwise) in or related to, any Oil and
Gas Properties located outside of the geographical boundaries of the United
States or in the offshore federal waters of the United States of America.

Section 7.24 USA PATRIOT; AML Laws; Anti-Corruption Laws and Sanctions. The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with the USA PATRIOT Act,
Anti-Corruption Laws, applicable AML Laws and applicable Sanctions. The
Borrower, its Subsidiaries and their respective officers and directors, and to
the knowledge of the Borrower, its employees and agents, are in compliance with
the USA PATRIOT Act, Anti-Corruption Laws, applicable AML Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, (i) is a Sanctioned Person or (ii) is in violation of AML
Laws, or Anti-Corruption Laws. No Borrowing or Letter of Credit, use of proceeds
or other transaction contemplated by this Agreement will cause a violation of
AML Laws, Anti-Corruption Laws or applicable Sanctions. Neither the Borrower nor
any of its Subsidiaries or any Guarantor, or, to the knowledge of such Borrower,
any other Affiliate, has engaged in or intends to engage in any dealings or
transactions with, or for the benefit of, any Sanctioned Person or with or in
any Sanctioned Country.

Section 7.25 Accounts. Schedule 7.25 (as Schedule 7.25 is amended, amended and
restated, or supplemented with the prior written consent of the Administrative
Agent) lists all Deposit Accounts and Securities Accounts maintained by or for
the benefit of the Borrower or any Subsidiary.

Section 7.26 EEA Financial Institution. Neither the Borrower nor any Subsidiary
is an EEA Financial Institution.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated, in each case, without any pending draw,
and all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

 

81



--------------------------------------------------------------------------------

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 120 days after the end of
each fiscal year of the Borrower, its audited consolidated balance sheet and
related statements of operations, partners’ equity and cash flows as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Grant Thornton LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, partners’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and the
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements most recently delivered pursuant to Section 8.01(a) and
(iv) (A) specifying each Material Subsidiary and each Immaterial Subsidiary
(together with a reasonably detailed explanation of the reason each such
Subsidiary constitutes a Material Subsidiary or an Immaterial Subsidiary, as the
case may be) and (B) to the extent necessary pursuant to the definition of
“Material Subsidiary”, designating sufficient additional Subsidiaries as
Material Subsidiaries so as to comply with the definition of “Material
Subsidiary”.

(d) [Reserved].

 

82



--------------------------------------------------------------------------------

(e) Annual Budget. Concurrently with the delivery of any Reserve Report pursuant
to Section 8.12 hereunder, a report, in a form satisfactory to the
Administrative Agent, prepared by or on behalf of the Borrower detailing on a
monthly basis (i) the projected production of Hydrocarbons by the Borrower and
the Subsidiaries and the assumptions used in calculating such projections,
(ii) an annual operating budget (including a cash flow forecast) for the
Borrower and the Subsidiaries for the then-current fiscal year, (iii) the
projected capital expenditures to be incurred by the Borrower and the
Subsidiaries, with a breakdown of those capital expenditures to be used for the
development of proved undeveloped reserves in the Oil and Gas Properties of the
Borrower and the Subsidiaries, and the assumptions used in calculating such
projections, and (iv) such other information as may be reasonably requested by
the Administrative Agent.

(f) Certificate of Financial Officer - Swap Agreements. Concurrently with the
delivery of any Reserve Report pursuant to Section 8.12 hereunder, a certificate
of a Financial Officer, in form and substance satisfactory to the Administrative
Agent, setting forth as of a recent date, a true and complete list of all Swap
Agreements of the Borrower and each Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the estimated net mark-to-market value therefor, any new credit
support agreements relating thereto (other than the Loan Documents) not listed
on Schedule 7.20, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.

(g) Certificate of Insurer - Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

(h) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any of its Subsidiaries by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower or any such Subsidiary, or the board
of directors (or other governing body) of the Borrower or any such Subsidiary,
and a copy of any response by the Borrower or any such Subsidiary or the board
of directors (or other governing body) of the Borrower or any such Subsidiary,
to such letter or report.

(i) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange, or distributed by the Borrower or
any Subsidiary to its shareholders generally, as the case may be.

(j) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement (including, without limitation, any
Permitted Additional Debt Document), other than this Agreement and not otherwise
required to be furnished to the Lenders pursuant to any other provision of this
Section 8.01.

 

83



--------------------------------------------------------------------------------

(k) Lists of Purchasers. Concurrently with the delivery of any Reserve Report to
the Administrative Agent pursuant to Section 8.12, a list of all Persons from
whom the Borrower or any Subsidiary receives payment for purchases of
Hydrocarbons.

(l) Notice of Dispositions of Oil and Gas Properties and Liquidation of Swap
Agreements. In the event the Borrower or any Subsidiary intends to Dispose of
any Oil and Gas Properties (other than Hydrocarbons in the ordinary course of
business) or any Equity Interests in any Subsidiary, in each case in accordance
with Section 9.12(d), at least ten (10) Business Days’ prior written notice of
such Disposition, the price thereof and the anticipated date of closing and any
other details thereof requested by the Administrative Agent or any Lender. In
the event that the Borrower or any Subsidiary receives any notice of early
termination of any Swap Agreement to which it is a party from any of its
counterparties, or any Swap Agreement to which the Borrower or any Subsidiary is
a party is Liquidated, prompt written notice of the receipt of such early
termination notice or such Liquidation, (and in the case of a voluntary
Liquidation of any Swap Agreement, no less than three (3) Business Days’ prior
written notice thereof), as the case may be, together with a reasonably detailed
description or explanation thereof and any other details thereof requested by
the Administrative Agent or any Lender.

(m) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days of the occurrence of any Casualty Event having a fair market
value in excess of $5,000,000 or the commencement of any action or proceeding
that could reasonably be expected to result in a Casualty Event having a fair
market value in excess of $5,000,000.

(n) Information Regarding the Borrower and Guarantors. Prompt written notice
(and in any event within thirty (30) days prior thereto) of any change (i) in
the Borrower’s or any Guarantor’s corporate name or in any trade name used to
identify such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of the Borrower’s or any Guarantor’s chief
executive office or principal place of business, (iii) in the Borrower’s or
Guarantor’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower’s or any Guarantor’s
jurisdiction of organization, and (v) in the Borrower’s or any Guarantor’s
federal taxpayer identification number.

(o) Production Report and Lease Operating Statements. Concurrently with the
delivery of any Reserve Report pursuant to Section 8.12 hereunder, a report
setting forth, for each calendar month during the then current fiscal year to
date through and including the last day of the fiscal quarter for which
financial statements are being delivered, the volume of production and sales
attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Oil and
Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.

(p) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to (i) any Permitted Additional Debt Document or
(ii) the certificate or articles of incorporation, bylaws, limited liability
company agreement, any preferred stock designation or any other organic document
of the Borrower or any Subsidiary.

 

84



--------------------------------------------------------------------------------

(q) Notice of Debt Incurrence. Written notice at least three (3) Business Days
prior to the incurrence of any Permitted Additional Debt, the amount thereof,
the intended use of proceeds thereof, the anticipated date of closing and
available drafts of the offering memorandum (if any) and any other material
documents relating to such Permitted Additional Debt.

(r) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary (including any Plan and any reports
or other information required to be filed with respect thereto under the Code or
under ERISA), or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 8.01(a), (b) or (i) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent); provided that: (A) upon
written request by the Administrative Agent (or any Lender through the
Administrative Agent) to the Borrower, the Borrower shall deliver paper copies
of such documents to the Administrative Agent or such Lender until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (B) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such document to it
and maintaining its copies of such documents.

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Subsidiary
thereof not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

 

85



--------------------------------------------------------------------------------

(c) copies of written notifications to Governmental Authorities pertaining to
Releases of Hazardous Materials that are required under Environmental Law;
written communications with an insurer, surety, or other financial guarantor, or
Governmental Authority pertaining to material changes in the Environmental
Financial Responsibility (including, without limitation, changes in the amount
of such responsibility or the Borrower’s financial commitment for securing such
responsibility); and claims for losses submitted under the Oil Spill Financial
Responsibility; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business and maintain, if necessary, its qualification to do business in each
other jurisdiction in which its Oil and Gas Properties are located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.11.

Section 8.04 Payment of Obligations. The Borrower will, and will cause each of
the Subsidiaries to, pay its Tax liabilities before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect
or result in the seizure or levy of any Property of the Borrower or any
Subsidiary.

Section 8.05 [Reserved].

Section 8.06 Operation and Maintenance of Properties. The Borrower, at its own
expense, will, and will cause each Subsidiary to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;

 

86



--------------------------------------------------------------------------------

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities; and

(c) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with customary industry standards, the obligations
required by each and all of the assignments, deeds, leases, sub-leases,
contracts and agreements affecting its interests in its Oil and Gas Properties
and other material Properties.

With respect to the Oil and Gas Properties referred to in this Section 8.06 that
are operated by any Person other than the Borrower or any Subsidiary, the
Borrower or such Subsidiary, as applicable, shall use commercially reasonable
efforts to cause the operator of such Oil and Gas Properties to comply with this
Section 8.06 with respect to the Oil and Gas Properties operated by it.

Section 8.07 Insurance. The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. The loss payable clauses or provisions in said insurance policy or
policies insuring any of the Collateral shall be endorsed in favor of and made
payable to the Administrative Agent as its interests may appear and such
policies shall contain an endorsement naming the Administrative Agent and the
Lenders as “additional insureds” and provide that the insurer will endeavor to
give at least 30 days prior notice of any cancellation to the Administrative
Agent.

Section 8.08 Books and Records; Inspection Rights. The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries in conformity with GAAP are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its Properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

Section 8.09 Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except (other than with
respect to Anti-Corruption Laws, applicable AML Laws and applicable Sanctions)
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, applicable AML Laws
and applicable Sanctions.

 

87



--------------------------------------------------------------------------------

Section 8.10 Environmental Matters.

(a) The Borrower shall, without cost or expense to the Administrative Agent, the
Issuing Bank or the Lenders: (i) comply, and shall cause its Properties and
operations and each Subsidiary and each Subsidiary’s Properties and operations
to comply, with all applicable Environmental Laws, the breach of which could be
reasonably expected to have a Material Adverse Effect; (ii) not Release or
threaten to Release, and shall cause each Subsidiary not to Release or threaten
to Release, any Hazardous Material on, under, about or from any of the
Borrower’s or its Subsidiaries’ Properties or any other property offsite the
Property to the extent caused by the Borrower’s or any of its Subsidiaries’
operations except in compliance with applicable Environmental Laws, the Release
or threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each Subsidiary to
timely obtain or file, all Environmental Permits, if any, and any Environmental
Financial Responsibility, in each case required under applicable Environmental
Laws to be obtained or filed in connection with the operation or use of the
Borrower’s or its Subsidiaries’ Properties, which failure to obtain or file
could reasonably be expected to have a Material Adverse Effect; (iv) promptly
commence and diligently prosecute to completion, and shall cause each Subsidiary
to promptly commence and diligently prosecute to completion, any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future Release or threatened Release of
any Hazardous Material on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect;
(v) conduct, and cause its Subsidiaries to conduct, their respective operations
and businesses in a manner that will not expose any Property or Person to
Hazardous Materials that could reasonably be expected to form the basis for a
claim for damages or compensation; and (vi) establish and implement, and shall
cause each Subsidiary to establish and implement, such procedures as may be
necessary to continuously determine and assure that the Borrower’s and its
Subsidiaries’ obligations under this Section 8.10(a) are timely and fully
satisfied, which failure to establish and implement could reasonably be expected
to have a Material Adverse Effect.

(b) The Borrower will promptly, but in no event later than five days of the
occurrence thereof, notify the Administrative Agent and the Lenders in writing
of any threatened action, investigation or inquiry by any Governmental Authority
or any threatened demand or lawsuit by any Person against the Borrower or any
Subsidiary or their respective Properties of which the Borrower has knowledge in
connection with any Environmental Laws if the Borrower could reasonably
anticipate that such action will result in liability (whether individually or in
the aggregate) in excess of $1,000,000, not fully covered by insurance, subject
to normal deductibles.

Section 8.11 Further Assurances.

(a) The Borrower at its sole expense will, and will cause each Subsidiary to,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any Subsidiary, as the case may be,
in the Loan Documents, including the Notes, or to further

 

88



--------------------------------------------------------------------------------

evidence and more fully describe the collateral intended as security for the
Obligations, or to correct any omissions in this Agreement or the Security
Instruments, or to state more fully the obligations secured therein, or to
perfect, protect or preserve any Liens created pursuant to this Agreement or any
of the Security Instruments or the priority thereof, or to make any recordings,
file any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the sole discretion of the Administrative Agent, in connection
therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property without the signature of the Borrower or any
other Guarantor where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law. The Borrower acknowledges and agrees that any
financing statement may describe the Collateral as “all assets” of the
applicable Borrower or Guarantor or words of similar effect as may be required
by the Administrative Agent.

Section 8.12 Reserve Reports.

(a) On or before November 1, 2019, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report evaluating the Proved Oil
and Gas Properties of the Borrower and its Subsidiaries as of October 1, 2019
(the “October 2019 Reserve Report”). On or before April 1st and October 1st of
each year, commencing April 1, 2020, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report evaluating the Oil and Gas
Properties of the Borrower and its Subsidiaries as of the immediately preceding
January 1st and July 1st, respectively. The Reserve Report as of January 1 of
each year shall be prepared by one or more Approved Petroleum Engineers, and the
October 2019 Reserve Report and the July 1 Reserve Report of each year shall be
prepared by or under the supervision of the chief engineer of the Borrower who
shall certify such Reserve Report to be true and accurate in all material
respects and to have been prepared in accordance with the procedures used in the
immediately preceding January 1 Reserve Report (or, in the case of the October
2019 Reserve Report, the Initial Reserve Report).

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the chief engineer of the Borrower who shall certify such
Reserve Report to be true and accurate and to have been prepared in accordance
with the procedures used in the immediately preceding January 1 Reserve Report
in all material respects. For any Interim Redetermination requested by the
Administrative Agent or the Borrower pursuant to Section 2.07(c), the Borrower
shall provide such Reserve Report with an “as of” date as required by the
Administrative Agent as soon as possible, but in any event no later than
thirty (30) days following the receipt of such request.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer
certifying that in all material respects: (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
true and correct in all material respects, (ii) the Borrower or its Subsidiaries
owns good and defensible title to the Oil and Gas Properties

 

89



--------------------------------------------------------------------------------

evaluated in such Reserve Report and such Properties are free of all Liens
except for Liens permitted by Section 9.03, (iii) except as set forth on an
exhibit to the certificate, on a net basis there are no gas imbalances, take or
pay or other prepayments in excess of the volume specified in Section 7.18 with
respect to its Oil and Gas Properties evaluated in such Reserve Report which
would require the Borrower or any Subsidiary to deliver Hydrocarbons either
generally or produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor, (iv) none of their
Oil and Gas Properties have been sold (other than Hydrocarbons sold in the
ordinary course of business) since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold (other than
Hydrocarbons sold in the ordinary course of business) and in such detail as
required by the Administrative Agent, (v) attached to the certificate is a list
of all marketing agreements entered into subsequent to the later of the date
hereof or the most recently delivered Reserve Report which the Borrower could
reasonably be expected to have been obligated to list on Schedule 7.19 had such
agreement been in effect on the date hereof and (vi) attached thereto is a
schedule of the Oil and Gas Properties evaluated by such Reserve Report that are
Mortgaged Properties and demonstrating that the total value of such Mortgaged
Properties as a percentage of the total value of the total proved Oil and Gas
Properties evaluated in such Reserve Report is in compliance with
Section 8.14(a).

Section 8.13 Title Information.

(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12(a), the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
covering enough of the Oil and Gas Properties evaluated by such Reserve Report
that were not included in the immediately preceding Reserve Report, so that the
Administrative Agent shall have received together with title information
previously delivered to the Administrative Agent, title information reasonably
satisfactory to the Administrative Agent on at least 85% of the total value of
the proved Oil and Gas Properties evaluated by such Reserve Report.

(b) If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within sixty (60) days of notice from
the Administrative Agent that title defects or exceptions exist with respect to
such additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions (provided that Excepted Liens of
the type described in clauses (a) through (d) and (f) of the definition thereof
may exist, but subject to the provisos at the end of such definition) having an
equivalent value or (iii) deliver title information in form and substance
reasonably acceptable to the Administrative Agent so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, title information reasonably satisfactory to the
Administrative Agent on at least 85% of the total value of the proved Oil and
Gas Properties evaluated by such Reserve Report.

 

90



--------------------------------------------------------------------------------

(c) If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide reasonably acceptable
title information covering 85% of the total value of the proved Oil and Gas
Properties evaluated in the most recent Reserve Report, such default shall not
be a Default, but instead the Administrative Agent and/or the Required Lenders
shall have the right to exercise the following remedy in their sole discretion
from time to time, and any failure to so exercise this remedy at any time shall
not be a waiver as to future exercise of the remedy by the Administrative Agent
or the Lenders. To the extent that the Administrative Agent or the Required
Lenders are not reasonably satisfied with title to any Mortgaged Property after
the 60-day period has elapsed, such unacceptable Mortgaged Property shall not
count towards the 85% requirement, and the Administrative Agent may send a
notice to the Borrower and the Lenders that the then outstanding Borrowing Base
shall be reduced by an amount as determined by the Required Lenders to cause the
Borrower to be in compliance with the requirement to provide reasonably
acceptable title information on 85% of the total value of the proved Oil and Gas
Properties. This new Borrowing Base shall become effective immediately after
receipt of such notice.

Section 8.14 Additional Collateral; Additional Guarantors.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 85% of the total value of the proved Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, Dispositions and
production. In the event that the Mortgaged Properties do not represent at least
85% of such value, then the Borrower shall, and shall cause its Subsidiaries to,
grant, within thirty (30) days of delivery of the certificate required under
Section 8.12(c), to the Administrative Agent as security for the Obligations a
first-priority Lien (provided that Excepted Liens of the type described in
clauses (a) through (d) and (f) of the definition thereof may exist, but subject
to the provisos at the end of such definition) on additional Oil and Gas
Properties not already subject to a Lien of the Security Instruments such that
after giving effect thereto, the Mortgaged Properties will represent at least
85% of such value. All such Liens will be created and perfected by and in
accordance with the provisions of deeds of trust, mortgages, security agreements
and financing statements or other Security Instruments, all in form and
substance reasonably satisfactory to the Administrative Agent and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes. In order to comply with the foregoing, if any Subsidiary
places a Lien on its Oil and Gas Properties pursuant to this Section 8.14(a) and
such Subsidiary is not a Guarantor, then it shall become a Guarantor and comply
with Section 8.14(b).

(b) If (i) the Borrower or any Subsidiary creates or acquires any Material
Subsidiary or (ii) any Subsidiary becomes a Material Subsidiary (whether
pursuant to the definition of Material Subsidiary or otherwise), then the
Borrower shall cause, or shall cause its Subsidiaries to, promptly, but in any
event no later than ten (10) days after the date of creation or acquisition
thereof or the date such Subsidiary becomes a Material Subsidiary, as the case
may be (or such later date as the Administrative Agent may agree in its sole
discretion): (A) cause such Subsidiary to become a Guarantor by executing and
delivering to the Administrative Agent a duly executed supplement to the
Guarantee and Collateral Agreement (or such other document as the Administrative
Agent shall deem appropriate for such purpose), (B) pledge all of the Equity
Interests of such Subsidiary (including, without limitation, delivery of
original stock certificates evidencing the Equity Interests of such Subsidiary,
together with an appropriate undated stock power for each certificate duly
executed in blank by the registered owner thereof, if applicable) and
(C) execute and deliver such other additional closing documents, certificates
and legal opinions as shall reasonably be requested by the Administrative Agent.

 

91



--------------------------------------------------------------------------------

Section 8.15 ERISA Event. The Borrower will promptly furnish and will cause the
Subsidiaries to promptly furnish to the Administrative Agent upon becoming aware
of the occurrence of any ERISA Event specifying the nature thereof, what action
the Borrower, the Subsidiary or the ERISA Affiliate is taking or proposes to
take with respect thereto.

Section 8.16 Marketing Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than (a) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from their
proved Oil and Gas Properties during the period of such contract, (b) contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
from proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Borrower and the
Subsidiaries that the Borrower or any Subsidiary has the right to market
pursuant to joint operating agreements, unitization agreements or other similar
contracts that are usual and customary in the oil and gas business and (c) other
contracts for the purchase and/or sale of Hydrocarbons of third parties
(i) which have generally offsetting provisions (i.e., corresponding pricing
mechanics, delivery dates and points and volumes) such that no “position” is
taken and (ii) for which appropriate credit support has been taken to alleviate
the material credit risks of the counterparty thereto.

Section 8.17 Accounts.

(a) The Borrower shall, and shall cause each Guarantor to, cause each of its
Deposit Accounts and Securities Accounts at all times to be subject to a Control
Agreement; provided that (a) no such Control Agreement shall be required for any
Excluded Account and (b) with respect to Deposit Accounts and Securities
Accounts maintained by the Borrower and the Guarantors as of the Effective Date,
the Borrower and the Guarantors shall have until the date that is thirty
(30) days after the Effective Date (as such date may be extended by the
Administrative Agent in its sole discretion) to deliver Control Agreements
covering such accounts (such date, the “Control Agreement Delivery Date”).

(b) From and after the Control Agreement Delivery Date, the Borrower shall, and
shall cause each Subsidiary to, maintain all Deposit Accounts and Securities
Accounts (other than Excluded Accounts) with a Lender or an Affiliate thereof.

Section 8.18 Minimum Hedging. (a) On or prior to the date that is thirty
(30) days after the Effective Date, the Borrower shall provide evidence to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, that the Loan Parties shall have entered into Swap
Agreements with one or more Approved Counterparties hedging minimum notional
volumes of at least 50% of the reasonably projected production of crude oil and
natural gas, calculated separately, from proved developed producing Oil and Gas
Properties evaluated in the Initial Reserve Report, for each of the 24 full
calendar months following such date and (b) on April 1 and October 1 of each
year, commencing with April 1, 2020 (each, a “Minimum

 

92



--------------------------------------------------------------------------------

Hedging Requirement Date”), the Borrower shall provide evidence to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, that the Loan Parties have entered into Swap Agreements
with one or more Approved Counterparties hedging minimum notional volumes of at
least 50% of the reasonably projected production of crude oil and natural gas,
calculated separately, from proved developed producing Oil and Gas Properties
evaluated in the Reserve Report most recently delivered to the Administrative
Agent, for 24 full calendar months following such Minimum Hedging Requirement
Date (provided that the Loan Parties shall not be required to hedge volumes
attributable to the reasonably projected production from offshore Oil and Gas
Properties for the months of August, September or October).

ARTICLE IX

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated, in each case, without any pending draw, and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

Section 9.01 Financial Covenants.

(a) Ratio of Total Debt to EBITDAX. The Borrower will not permit, as of the last
day of any fiscal quarter, commencing with the fiscal quarter ending
December 31, 2019, the ratio of (i) Total Debt as of such day to (ii) EBITDAX
for the period of four fiscal quarters ending on such day to be greater than
3.50 to 1.00 (the “Leverage Ratio”). Notwithstanding the foregoing, for purposes
of calculating the Leverage Ratio, (i) for the fiscal quarter ending
December 31, 2019, EBITDAX shall be calculated by multiplying EBITDAX for such
fiscal quarter by 4, (ii) for the fiscal quarter ending March 31, 2020, EBITDAX
shall be calculated by multiplying EBITDAX for the two fiscal quarters ending on
such date by 2 and (iii) for the fiscal quarter ending June 30, 2020, EBITDAX
shall be calculated by multiplying EBITDAX for the three fiscal quarters ending
on such date by 4/3.

(b) Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, commencing with the fiscal quarter ending December 31, 2019, its
ratio of (i) consolidated current assets (including the unused amount of the
total Commitments then available to be borrowed, but excluding non-cash assets
under FASB ASC 815) to (ii) consolidated current liabilities (excluding non-cash
obligations under FASB ASC 815 and current maturities under this Agreement) to
be less than 1.00 to 1.00.

Section 9.02 Debt. The Borrower will not, and will not permit any Subsidiary to,
incur, create, assume or suffer to exist any Debt, except:

(a) the Obligations arising under the Loan Documents or any guarantee of or
suretyship arrangement for the Obligations arising under the Loan Documents;

(b) Debt under Capital Leases not to exceed $5,000,000;

 

93



--------------------------------------------------------------------------------

(c) Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of the Oil and Gas Properties;

(d) intercompany Debt between the Borrower and any Guarantor or between
Guarantors to the extent permitted by Section 9.05(g); provided that such Debt
is not held, assigned, transferred, negotiated or pledged to any Person other
than the Borrower or one of the Guarantors; and, provided further, that any such
Debt owed by either the Borrower or a Guarantor shall be subordinated to the
Obligations on terms set forth in the Guarantee and Collateral Agreement;

(e) endorsements of negotiable instruments for collection in the ordinary course
of business;

(f) other unsecured Debt not to exceed $5,000,000 in the aggregate at any one
time outstanding; and

(g) unsecured senior notes or unsecured senior subordinated notes of the
Borrower, and any guarantees thereof, in an aggregate principal amount not to
exceed $300,000,000 at any time outstanding; provided that: (i) no such Debt may
be incurred until after the date on which the Borrower delivers financial
statements pursuant to Section 8.01(a) (and a compliance certificate pursuant to
Section 8.01(c)) for the fiscal quarter ending December 31, 2019; (ii)
immediately after giving effect to the incurrence of any such Debt and the use
of proceeds thereof, on a pro forma basis, the Leverage Ratio shall not exceed
3.50 to 1.00 (as the Leverage Ratio is recomputed on such date using (A) Total
Debt outstanding on such date and (B) EBITDAX for the four fiscal quarters (or,
if applicable, the relevant annualized period determined in accordance with
Section 9.01(a)) ending on the last day of the fiscal quarter immediately
preceding such date for which financial statements are available); provided that
this clause (ii) shall not apply to the incurrence of any Debt that constitutes
a refinancing of other Debt incurred pursuant to this Section 9.01(g) to the
extent that the aggregate principal amount of such refinancing Debt does not
exceed the sum of (x) the original principal amount of the refinanced Debt and
(y) an amount necessary to pay any fees and expenses, including make-whole
payments and premiums, related to such refinancing); (iii) both before and
immediately after giving effect to the incurrence of such Debt and the use of
proceeds thereof, no Default or Event of Default has occurred and is continuing
or would result therefrom; (iv) such Debt does not have any scheduled principal
amortization; (v) such Debt does not have a scheduled maturity date or a date of
mandatory Redemption in full sooner than the date which is 180 days after the
Maturity Date; (vi) such Debt does not have any mandatory Redemption, tender or
sinking fund provisions (other than (A) customary change of control tender offer
provisions and (B) customary asset sale tender offer provisions to the extent
any amounts required to be Redeemed are permitted by the terms of such Debt to
be applied first to the Obligations); (vii) no Subsidiary or other Person is
required to guarantee such Debt unless such Subsidiary or other Person has
guaranteed the Obligations pursuant to the Guarantee and Collateral Agreement;
(viii) the terms of such Debt and any guarantees thereof:    (A) are not more
restrictive, taken as a whole, on the Borrower and its Subsidiaries than the
terms of this Agreement and the other Loan Documents (other than with respect to
any applicable redemption or prepayment premiums, call protections, funding
discounts, fees, interest, and other economic terms), (B) are prevailing market
terms for issuers of similar size and credit quality given the then prevailing
market conditions as

 

94



--------------------------------------------------------------------------------

reasonably determined by the Borrower and (C) do not require the maintenance or
achievement of any financial performance standards other than as a condition to
taking specified actions; (ix) if such Debt is senior subordinated Debt, such
Debt is expressly subordinate to the payment in full of all of the Obligations
on terms and conditions reasonably satisfactory to the Administrative Agent;
(x) the Borrower shall have complied with Section 8.01(q); and (xi) the
Borrowing Base shall be reduced to the extent required by Section 2.07(f).

Section 9.03 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except:

(a) Liens securing the payment of any Obligations;

(b) Excepted Liens;

(c) Liens securing Capital Leases permitted by Section 9.02(b) but only on the
Property under lease;

(d) Liens on Property not constituting Oil and Gas Properties; provided that the
aggregate principal or face amount of all Debt or other obligations secured
under this Section 9.03(d) shall not exceed $2,000,000 at any time; and

(e) Customary contractual rights of set-off and netting arrangements set forth
in Swap Agreements.

Section 9.04 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital to its Equity Interest
holders or make any distribution of its Property to its Equity Interest holders,
except:

(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);

(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests to the Borrower or any Guarantor;

(c) from and after the first anniversary of the Effective Date, the Borrower may
make cash distributions with respect to its Equity Interests to the holders of
its Equity Interests so long as both before, and immediately after giving effect
to, any such distribution, (i) no Default or Event of Default exists or would
exist, (ii) the unused portion of the Commitments is equal to or greater than
25% of the total Commitments and (iii) the Leverage Ratio is less than or equal
to 2.50 to 1.00 (on a pro forma basis as the Leverage Ratio is recomputed on
such date using (A) Total Debt outstanding on such date and (B) EBITDAX for the
four fiscal quarters (or, if applicable, the relevant annualized period
determined in accordance with Section 9.01(a)) ending on the last day of the
fiscal quarter immediately preceding such date for which financial statements
are available); and

 

95



--------------------------------------------------------------------------------

(d) the Borrower and its Subsidiaries may redeem, acquire, retire or repurchase,
for cash, shares of Equity Interests (other than Disqualified Capital Stock) of
the Borrower held by any present or former officer, manager, director or
employee of the Borrower or any of its Subsidiaries upon the death, disability,
retirement or termination of employment of any such Person or otherwise in
accordance with any equity option or equity appreciation rights plan, any
management, director and/or employee equity ownership, benefit or incentive plan
or agreement, equity subscription plan, employment termination agreement or any
other employment agreements or equity holders’ agreement, so long as all such
Restricted Payments do not exceed $1,000,000 in the aggregate in any fiscal
year.

Section 9.05 Investments, Loans and Advances. The Borrower will not, and will
not permit any Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:

(a) Investments made prior to the Effective Date that are disclosed on Schedule
9.05;

(b) accounts receivable arising in the ordinary course of business;

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;

(d) commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s;

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively;

(f) deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e);

(g) Investments (i) made by the Borrower in or to any Person that, prior to such
Investment, is a Guarantor or (ii) made by any Subsidiary in or to the Borrower
or any other Subsidiary that, prior to such Investment, is a Guarantor;

(h) from and after the first anniversary of the Effective Date, Investments so
long as both before, and immediately after giving effect to, any such
Investment, (i) no Default or Event of Default exists or would exist, (ii) the
unused portion of the Commitments is equal to or greater than 25% of the total
Commitments and (iii) the Leverage Ratio is less than or equal to 2.50 to 1.00
(on a pro forma basis as the Leverage Ratio is recomputed on such date using
(A) Total Debt outstanding on such date and (B) EBITDAX for the four fiscal
quarters (or, if applicable, the relevant annualized period determined in
accordance with Section 9.01(a)) ending on the last day of the fiscal quarter
immediately preceding such date for which financial statements are available);

 

96



--------------------------------------------------------------------------------

(i) subject to the limits in Section 9.06, Investments in direct ownership
interests in additional Oil and Gas Properties and gathering systems related
thereto or related to farm-out, farm-in, joint operating, joint venture or area
of mutual interest agreements, gathering systems, pipelines or other similar
arrangements which are usual and customary in the oil and gas exploration and
production business located within the geographic boundaries of the United
States of America;

(j) loans or advances to employees, officers, or directors in the ordinary
course of business of the Borrower, in each case only as permitted by applicable
law, including Section 402 of the Sarbanes Oxley Act of 2002, but in any event
not to exceed $100,000 in the aggregate at any time;

(k) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any Subsidiary as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of its Subsidiaries; provided that the
Borrower shall give the Administrative Agent prompt written notice in the event
that the aggregate amount of all Investments held at any one time under this
Section 9.05(k) exceeds $1,000,000;

(l) other Investments not to exceed $2,000,000 in the aggregate at any time; and

(m) the Borrower may consummate the Will Acquisition; provided that the
conditions precedent to the Will BB Increase set forth in Section 2.07(g) shall
be satisfied at the time of, or substantially concurrently with, the
consummation of the Will Acquisition.

Section 9.06 Nature of Business; International Operations. The Borrower will
not, and will not permit any Subsidiary to, allow any material change to be made
in the character of its business as an independent oil and gas exploration and
production company. The Borrower will not, and will not permit any Subsidiary
to, (a) acquire or make any other expenditure (whether such expenditure is
capital, operating or otherwise) in or related to, any Oil and Gas Properties
not located within the geographical boundaries of the United States of America
or (b) form or acquire any Foreign Subsidiaries.

Section 9.07 Limitation on Leases. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding Capital Leases, leases of Hydrocarbon Interests and leases of
drilling rigs), under leases or lease agreements which would cause the aggregate
amount of all payments made by the Borrower and the Subsidiaries pursuant to all
such leases or lease agreements, including, without limitation, any residual
payments at the end of any lease, to exceed $2,000,000 in any period of twelve
consecutive calendar months during the life of such leases.

 

97



--------------------------------------------------------------------------------

Section 9.08 Proceeds of Loans; OFAC. The Borrower will not permit the proceeds
of the Loans or Letters of Credit to be used for any purpose other than those
permitted by Section 7.21. Neither the Borrower nor any Person acting on behalf
of the Borrower has taken or will take any action which might cause any of the
Loan Documents to violate Regulations T, U or X or any other regulation of the
Federal Reserve Board or to violate Section 7 of the Securities Exchange Act of
1934 or any rule or regulation thereunder, in each case as now in effect or as
the same may hereinafter be in effect. If requested by the Administrative Agent,
the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
U-1 or such other form referred to in Regulation U, Regulation T or Regulation X
of the Federal Reserve Board, as the case may be. The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees, Affiliates and agents shall not use, directly or indirectly, the
proceeds of any Borrowing or Letter of Credit, or lend, contribute, or otherwise
make available such proceeds to any Subsidiary, other Affiliate, joint venture
partner or other Person (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws or AML Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent permitted for a Person required to comply with Sanctions,
or (C) in any manner that would result in the violation of any applicable to any
party hereto.

Section 9.09 ERISA Compliance. The Borrower will not, and will not permit any
Subsidiary to, at any time, contribute to any Plan or Multiemployer Plan.

Section 9.10 Sale or Discount of Receivables. Except for receivables obtained by
the Borrower or any Subsidiary out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, the Borrower will not, and will not permit any Subsidiary to,
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.

Section 9.11 Mergers, Etc. The Borrower will not, and will not permit any
Subsidiary to, merge into or with or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its Property to any other Person (whether now owned or hereafter
acquired) (any such transaction, a “consolidation”), or liquidate or dissolve;
provided, that so long as no Default or Event of Default has occurred and is
then continuing, any Subsidiary may participate in a consolidation with the
Borrower (provided that the Borrower shall be the survivor) or any other
Guarantor (provided that the Guarantor shall be the survivor). The Borrower will
not change its organizational form, or enter into any transaction which has the
effect of changing the Borrower’s organizational form.

 

98



--------------------------------------------------------------------------------

Section 9.12 Sale of Properties. The Borrower will not, and will not permit any
Subsidiary to, Dispose of any Property except for:

(a) the sale of Hydrocarbons in the ordinary course of business;

(b) farmouts in the ordinary course of business of undeveloped acreage to which
no proved reserves are attributed in the most recently delivered Reserve Report
and assignments in connection with such farmouts;

(c) the Disposition of equipment that is no longer necessary or useful for the
business of the Borrower or such Subsidiary or is replaced by equipment of at
least comparable value and use;

(d) the Disposition (including Casualty Events), other than as provided in
clauses (a) through (c), of any Oil and Gas Property or any interest therein or
any Subsidiary owning Oil and Gas Properties; provided that (i) 85% of the
consideration received in respect of such Disposition shall be cash or Cash
Equivalents, (ii) the consideration received in respect of such Disposition
shall be equal to or greater than the fair market value of the Oil and Gas
Property, interest therein or Subsidiary subject of such Disposition (as
reasonably determined by the board of directors (or equivalent body) of the
Borrower and, if requested by the Administrative Agent, the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower certifying to
that effect), (iii) the Borrowing Base shall be reduced, effective immediately
upon such Disposition, by an amount and to the extent required by
Section 2.07(e) and (iv) if any such Disposition is of a Subsidiary owning Oil
and Gas Properties, such Disposition shall include all the Equity Interests of
such Subsidiary;

(e) any transfer of Property (including Equity Interests of Subsidiaries) of the
Borrower or any Subsidiary to the Borrower or a Guarantor, in each case so long
as immediately after giving effect to such transfer, the Borrower and the
Guarantors are in compliance with Section 8.14 without giving effect to any
grace periods specified in Section 8.14; and

(f) sales and other Dispositions of Properties not regulated by Section 9.12(a)
through (e) having a fair market value not to exceed $2,500,000 during any
12-month period.

Section 9.13 Environmental Matters. The Borrower will not, and will not permit
any Subsidiary to, cause or permit any of its Property to be in violation of, or
do anything or permit anything to be done which will subject any such Property
to a Release or threatened Release of Hazardous Materials, exposure to any
Hazardous Materials, or to any Remedial Work under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations, Release or threatened Release, exposure, or Remedial Work could
reasonably be expected to have a Material Adverse Effect.

Section 9.14 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than transactions between the Borrower
and any Guarantor and transactions between Guarantors) unless such transactions
are otherwise permitted under this Agreement and are upon fair and reasonable
terms no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate.

 

99



--------------------------------------------------------------------------------

Section 9.15 Subsidiaries. The Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary, unless the Borrower
gives written notice to the Administrative Agent of such creation or acquisition
and complies with Section 8.14(a). The Borrower shall not, and shall not permit
any Subsidiary to Dispose of any Equity Interests in any Subsidiary except in
compliance with Section 9.12. Neither the Borrower nor any Subsidiary shall have
any (a) Foreign Subsidiaries or (b) any Subsidiaries other than Wholly-Owned
Subsidiaries.

Section 9.16 Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any contract, agreement or understanding (other than this Agreement,
the Security Instruments, and Capital Leases creating Liens permitted by
Section 9.03(c) but only with respect to the Property subject of such Capital
Lease) which in any way prohibits or restricts (or which requires the consent of
or notice to other Persons in connection therewith): (a) the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders, (b) any Subsidiary from paying
dividends or making distributions in respect of its Equity Interests to the
Borrower or any Guarantor, (c) paying any Debt owed to the Borrower or any other
Subsidiary, (d) making loans or advances to, or other Investments in, the
Borrower or any other Subsidiary, or (e) transferring any of its Property to the
Borrower or any other Subsidiary.

Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower will
not, and will not permit any Subsidiary to, allow gas imbalances, take-or-pay or
other prepayments with respect to the Oil and Gas Properties of the Borrower or
any Subsidiary that would require the Borrower or such Subsidiary to deliver
Hydrocarbons at some future time without then or thereafter receiving full
payment therefor exceeding one half bcf of gas (on an mcf equivalent basis) in
the aggregate.

Section 9.18 Swap Agreements.

(a) The Borrower will not, and will not permit any Subsidiary to, enter into any
Swap Agreements with any Person other than (i) (A) Swap Agreements in respect of
commodities, (B) with an Approved Counterparty, (C) with a tenor not to exceed
60 months, and (D) the notional volumes for which (when aggregated with other
commodity Swap Agreements then in effect other than basis differential swaps on
volumes already hedged pursuant to other Swap Agreements) do not exceed, as of
the date such Swap Agreement is executed, 90% of the reasonably projected
production from total proved developed producing Oil and Gas Properties of the
Borrower and the Subsidiaries evaluated in the Initial Reserve Report or
thereafter the Reserve Report most recently delivered pursuant to Section 8.12,
for each month following the date such Swap Agreement is entered into, in each
case for each of crude oil, natural gas liquids and natural gas, calculated
separately; provided that, notwithstanding the foregoing, the Borrower and its
Subsidiaries shall not enter into or maintain any commodity Swap Agreements with
respect projected production from offshore Oil and Gas Properties for August,
September or October of any calendar year, other than floors, puts or other
hedging arrangements that do not carry any delivery risk and (ii) Swap
Agreements in respect of interest rates with an Approved Counterparty
effectively converting interest rates from floating to fixed, the notional
amounts of which (when aggregated with all other Swap Agreements of the Borrower
and its Subsidiaries

 

100



--------------------------------------------------------------------------------

then in effect effectively converting interest rates from floating to fixed) do
not exceed, as of the date such Swap Agreement is entered into, 75% of the then
outstanding principal amount of the Borrower’s Debt for borrowed money which
bears interest at a floating rate. In no event shall any Swap Agreement contain
any requirement, agreement or covenant for the Borrower or any Subsidiary to
post collateral or margin to secure their obligations under such Swap Agreement
or to cover market exposures; provided, however, that the foregoing shall not
prohibit or be deemed to prohibit the Secured Swap Obligations from being
secured by the Security Instruments.

(b) If, on the last day of any calendar month, the aggregate notional volumes of
all Swap Agreements in respect of commodities to which the Borrower or any of
its Subsidiaries is a party for which settlement payments were calculated in
such calendar month exceeds 100% of the actual production of Hydrocarbons (for
each of crude oil, natural gas liquids and natural gas, calculated separately)
from the proved developed producing Oil and Gas Properties of the Borrower and
its Subsidiaries in such calendar month (other than puts, floors, and basis
differential swaps on volumes hedged by other Swap Agreements), then the
Borrower shall, or shall cause its Subsidiaries to, Liquidate existing Swap
Agreements within fifteen (15) Business Days after the end of such calendar
month, such that, after giving effect to such Liquidation, future hedging
notional volumes will not exceed 100% of reasonably projected production of
Hydrocarbons (for each of crude oil, natural gas liquids and natural gas,
calculated separately) from the proved developed producing Oil and Gas
Properties of the Borrower and its Subsidiaries for the then-current month and
any succeeding calendar months.

Section 9.19 Amendments to Material Agreements; Amendment to Fiscal Year.

(a) The Borrower will not, and will not permit any of its Subsidiaries to,
amend, modify or supplement (or enter into any agreement that has the effect of
amending, modifying or supplementing) any of its organizational documents in any
manner that would be materially adverse to the Lenders in their capacities as
such.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
change its fiscal year to end on a day other than December 31 or change the
method of determining its fiscal year.

Section 9.20 New Accounts. Without the prior written consent of the
Administrative Agent, the Borrower will not, and will not permit any Subsidiary
to, open or otherwise establish, any Deposit Account or Securities Account other
than (a) Deposit Accounts and Securities Accounts in which the Administrative
Agent has been granted a first-priority Lien and is subject to a Control
Agreement and (b) Excluded Accounts.

Section 9.21 Repayment of Permitted Additional Debt; Amendment to Terms of
Permitted Additional Debt.

(a) The Borrower will not, and will not permit any of its Subsidiaries to, call,
make or offer to make any optional or voluntary Redemption of or otherwise
optionally or voluntarily Redeem (whether in whole or in part) any Permitted
Additional Debt, except that:

 

101



--------------------------------------------------------------------------------

(i) so long as no Default, Event of Default or Borrowing Base Deficiency has
occurred and is continuing or would result therefrom, the Borrower may Redeem
any Permitted Additional Debt with (A) the net cash proceeds of any newly issued
Permitted Additional Debt to the extent permitted to be incurred pursuant to
Section 9.02(g) or (B) the net cash proceeds of any issuance or sale of, or in
exchange for, common Equity Interests (other than Disqualified Capital Stock) of
the Borrower; and

(ii) from and after the first anniversary of the Effective Date, the Borrower
may Redeem any Permitted Additional Debt in cash so long as both before, and
immediately after giving effect to, any such Redemption, (A) no Default or Event
of Default exists or would exist, (B) the unused portion of the Commitments is
equal to or greater than 25% of the total Commitments and (C) the Leverage Ratio
is less than or equal to 2.50 to 1.00 (on a pro forma basis as the Leverage
Ratio is recomputed on such date using (1) Total Debt outstanding on such date
and (2) EBITDAX for the four fiscal quarters (or, if applicable, the relevant
annualized period determined in accordance with Section 9.01(a)) ending on the
last day of the fiscal quarter immediately preceding such date for which
financial statements are available).

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
amend, modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Permitted
Additional Debt or any Permitted Additional Debt Document if: (i) the effect
thereof would be to shorten its maturity or average life or increase the amount
of any payment of principal thereof or increase the rate or shorten any period
for payment of interest thereon; provided that the foregoing shall not prohibit
the execution of supplemental indentures associated with the incurrence of
additional Permitted Additional Debt to the extent permitted by Section 9.02(g),
or the execution of supplemental indentures to add guarantors if required by the
terms of any Permitted Additional Debt provided such Person complies with
Section 8.14(b); or (ii) the effect thereof would be to cause the Borrower to
violate the terms of Section 9.02(g).

(c) With respect to any Permitted Additional Debt that is subordinated to the
Obligations or any other Debt, the Borrower will not, and will not permit any of
its Subsidiaries to, designate any such Debt (other than obligations of the
Borrower and the Subsidiaries pursuant to the Loan Documents) as “Specified
Senior Indebtedness” or “Specified Guarantor Senior Indebtedness” or give any
such other Debt any other similar designation for the purposes of such Permitted
Additional Debt Document related to such Permitted Additional Debt that is
subordinated to the Obligations or any other Debt.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise;

 

102



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary, in or in connection with this Agreement, any other
Loan Document, or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
other Loan Document, or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, shall prove to have been incorrect in any
material respect when made or deemed made (without duplication of any
materiality qualifier set forth therein);

(d) the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.01(n), Section 8.02,
Section 8.03 (solely with respect to the Borrower’s legal existence),
Section 8.14, Section 8.17 or in Article IX;

(e) the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period of
30 days after the earlier to occur of (i) notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender)
or (ii) a Responsible Officer of the Borrower or such Subsidiary otherwise
becoming aware of such default;

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest) in respect of any Material Debt, when and as the same
shall become due and payable, and such failure continues after the expiration of
the applicable grace or notice period;

(g) any event or condition occurs that results in any Material Debt becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the Redemption thereof or any offer
to Redeem to be made in respect thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Debt that becomes due
solely as a result of the voluntary sale or transfer of the property or assets
securing such Debt, if such sale or transfer is permitted hereunder and under
the documents providing for such Debt.

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

103



--------------------------------------------------------------------------------

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in Section 10.01(h), (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing; or the holders of Equity Interests of the Borrower shall make any
request or take any action for the purpose of calling a meeting of such holders
of the Borrower to consider a resolution to dissolve and wind-up the Borrower’s
affairs;

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding), shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, (i) cease to be in full force and
effect and valid, binding and enforceable in accordance with their terms against
the Borrower or a Guarantor party thereto or shall be repudiated by any of them,
or the Borrower, any Subsidiary or any of their Affiliates shall so state in
writing or (ii) cease to create a valid and perfected Lien of the priority
required thereby on any of the collateral purported to be covered thereby, or
the Borrower, any Subsidiary or any of their Affiliates shall so state in
writing; or

(m) a Change in Control shall occur.

Section 10.02 Remedies. (a) In the case of an Event of Default other than one
described in Section 10.01(h) or Section 10.01(i), at any time thereafter during
the continuance of such Event of Default, the Majority Lenders (or the
Administrative Agent at the direction of the Majority Lenders) may, by notice to
the Borrower, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Notes and the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and

 

104



--------------------------------------------------------------------------------

other obligations of the Borrower and the Guarantors accrued hereunder and under
the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower and each
Guarantor; and in case of an Event of Default described in Section 10.01(h) or
Section 10.01(i), the Commitments shall automatically terminate and the Notes
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and the other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents
(including, without limitation, the payment of cash collateral to secure the LC
Exposure as provided in Section 2.08(j)), shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower and each Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Loans or the Notes,
whether by acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of (A) principal outstanding on the Loans;
(B) reimbursement obligations in respect of Letters of Credit pursuant to
Section 2.08(e) (and cash collateralization of LC Exposure hereunder); (C)
Secured Swap Obligations owing to Secured Swap Parties; and (D) Secured Cash
Management Obligations owing to Secured Cash Management Providers;

(v) fifth, pro rata to any other Obligations; and

(vi) sixth, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

provided that, for the avoidance of doubt, Excluded Swap Obligations with
respect to any Guarantor shall not be paid with amounts received from such
Guarantor or its assets, but appropriate adjustments shall be made with respect
to payments from the Borrower and any other Guarantors to preserve the
allocation to Obligations otherwise set forth above in this Section 10.02(c).

 

105



--------------------------------------------------------------------------------

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions as agent on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Bank, and
neither the Borrower nor any Guarantor shall have rights as a third party
beneficiary of any of such provisions.

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall have no duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and the Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein. For purposes of determining compliance with the
conditions specified in Article VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.

 

106



--------------------------------------------------------------------------------

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 12.02) specifying the action to
be taken and (b) be indemnified to its satisfaction by the Lenders against any
and all liability and expenses which may be incurred by it by reason of taking
or continuing to take any such action. The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent
shall be binding on all of the Lenders. If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03; provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders. In no event, however, shall
the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 12.02), and otherwise the Administrative Agent shall not be liable for
any action taken or not taken by it hereunder or under any other Loan Document
or under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.

 

107



--------------------------------------------------------------------------------

Section 11.05 Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 11.06 Resignation of Administrative Agent.

(a) Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this Section 11.06, the Administrative Agent may resign at
any time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any
such resignation, the Majority Lenders shall have the right, in consultation
with the Borrower, to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation as the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Bank, appoint a successor Administrative Agent. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor Administrative Agent. After the Administrative Agent’s
resignation hereunder, the provisions of this Article XI and Section 12.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Bank and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Instrument for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Security
Instrument, and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent shall have no duty or obligation to take any
further action under any Security Instrument, including any action required to
maintain the perfection of any

 

108



--------------------------------------------------------------------------------

such security interest), and (ii) the Majority Lenders shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that (A) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender and the Issuing Bank. Following the effectiveness
of the Administrative Agent’s resignation from its capacity as such, the
provisions of this Article and Section 12.03, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above.

Section 11.07 Administrative Agent Individually. With respect to its Commitment,
Loans (including Swingline Loans), LC Commitment and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or the
Issuing Bank, as the case may be. The terms “Issuing Bank”, “Lenders”, “Majority
Lenders”, “Required Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender, the Issuing Bank or as one of Majority Lenders or the
Required Lenders, as applicable. The Person serving as the Administrative Agent
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of banking, trust or other business with, the Borrower, any
Subsidiary or any Affiliate of any of the foregoing as if such Person was not
acting as the Administrative Agent and without any duty to account therefor to
the Lenders or the Issuing Bank.

Section 11.08 No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and each other Loan
Document to which it is a party. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder. The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Borrower or any of its
Subsidiaries of this Agreement, the Loan Documents or any other document
referred to or provided for herein or to inspect the Properties or books of the
Borrower or any of its Subsidiaries. Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, neither the Agents nor the Arrangers shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrower (or any of its Affiliates) which may come into the possession of the
Administrative Agent or any of its Affiliates. In this regard, each Lender
acknowledges that Paul Hastings LLP is acting in this transaction as special
counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document. Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

 

109



--------------------------------------------------------------------------------

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting the provisions of
Section 5.03(a) or Section 5.03(c), each Lender and the Issuing Bank shall, and
does hereby, indemnify the Administrative Agent, and shall make payable in
respect thereof within 30 days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities and expenses (including
fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent by the Internal Revenue
Service or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not property executed, or because such
Lender

 

110



--------------------------------------------------------------------------------

failed to notify the Administrative Agent of a change in circumstance that
rendered the exemption from, or reduction of withholding tax ineffective). A
certificate as to the amount of such payment or liability delivered to any
Lender or the Issuing Bank by the Administrative Agent shall be conclusive
absent manifest error. Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the Issuing Bank under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 11.10. The agreements in this Section 11.10 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

Section 11.11 Authority of Administrative Agent to Release Collateral and Liens.

(a) Each Lender and the Issuing Bank hereby authorizes the Administrative Agent
to take the following actions and the Administrative Agent hereby agrees to take
such actions at the request of the Borrower:

(i) to release any Lien on any property granted to or held by Administrative
Agent under any Loan Document (x) on the “Release Date” (as such term is defined
in the Guarantee and Collateral Agreement), (y) that is permitted to be Disposed
of or released pursuant to the terms of the Loan Documents or (z) if approved,
authorized or ratified in writing by the Majority Lenders (or, if approval,
authorization or ratification by all Lenders is required under Section 12.02(b),
then by all Lenders);

(ii) to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement and the other Loan Documents if such Person ceases to be a
Material Subsidiary as a result of a transaction permitted under the Loan
Documents; and

(iii) to execute and deliver to the Borrower, at the Borrower’s sole cost and
expense, any and all releases of Liens, termination statements, assignments or
other documents necessary or useful to accomplish or evidence the foregoing.

(b) Upon the request of the Administrative Agent at any time, the Majority
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 11.11.

(c) Except as otherwise provided in Section 12.08 with respect to rights of
setoff, and notwithstanding any other provision contained in any of the Loan
Documents to the contrary, no Person other than the Administrative Agent has any
right to realize upon any of the Collateral individually, to enforce any Liens
on Collateral, or to enforce the Guarantee and Collateral Agreement, and all
powers, rights and remedies under the Security Instruments may be exercised
solely by Administrative Agent on behalf of the Persons secured or otherwise
benefitted thereby.

(d) By accepting the benefit of the Liens granted pursuant to the Security
Instruments, each Person secured by such Liens that is not a party hereto agrees
to the terms of this Section 11.11.

 

111



--------------------------------------------------------------------------------

Section 11.12 The Arrangers. No Arranger nor any Syndication Agent shall have
any duties, responsibilities or liabilities under this Agreement and the other
Loan Documents other than its duties, responsibilities and liabilities in its
capacity as a Lender hereunder.

Section 11.13 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Majority Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Majority
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Majority Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Majority Lenders contained in Section 12.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to

 

112



--------------------------------------------------------------------------------

take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

Section 11.14 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments, (ii) the
transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent, any other Agent or any
Arranger or any of their respective Affiliates is a fiduciary with respect to
the Collateral or the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

 

113



--------------------------------------------------------------------------------

(c) The Administrative Agent, each other Agent and each Arranger hereby informs
the Lenders that each such Person is not undertaking to provide investment
advice or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments, this Agreement and any other Loan
Documents (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic
communication, as follows:

 

  (i)

if to the Borrower, to it at:

717 Texas Ave., Suite 2900

Houston, Texas 77002

Facsimile No.: (713) 236-7474

Telephone No.: (713) 236-7400

Attention: E. Joseph Grady

Email: jgrady@contango.com

 

  (ii)

if to the Administrative Agent, to it at:

JPMorgan Loan Services

10 S. Dearborn St., Floor L2

Chicago, IL 60603

Attention: Michael Stevens

Email: michael.r.stevens@chase.com

 

114



--------------------------------------------------------------------------------

Telephone No.: (312) 732-6468

with a copy to:

712 Main Street, 5th Floor

Houston, TX 77002

Attn: Ron Dierker, Managing Director

Email: ronald.dierker@jpmorgan.com

 

  (iii)

if to the Issuing Bank, to it at:

8181 Communications Pkwy

Bldg B, Floor 06

Plano, TX 75024

Contact Name: Kavita Ujjni

Email: kavita.x.ujjni@jpmorgan.com

For letter of credit commission fees and other inquires:

Chicago LC Agency Activity Team

Email: chicago.lc.agency.activity.team@jpmchase.com

 

  (iv)

if to the Swingline Lender, to it at:

JPMorgan Loan Services

10 S. Dearborn St., Floor L2

Chicago, IL 60603

Attention: Michael Stevens

Email: michael.r.stevens@chase.com

Telephone No.: (312) 732-6468

 

  (v)

if to any other Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II, Article III,
Article IV and Article V unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

115



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(d) Any party hereto may change its address, facsimile number or email address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

(e) Posting of Communications.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on any Approved Electronic Platform.

(ii) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, the Issuing Bank and the Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(iii) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR

 

116



--------------------------------------------------------------------------------

STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT, ANY OTHER AGENT, ANY ARRANGER OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.

(iv) Each Lender and the Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

(v) Each of the Lenders, the Issuing Bank and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(vi) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or the Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, the Issuing Bank or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
the Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then

 

117



--------------------------------------------------------------------------------

such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
other Agent, any Lender or the Issuing Bank may have had notice or knowledge of
such Default at the time.

(b) Subject to Section 3.03(b) and the last sentence of this Section 12.02(b),
neither this Agreement nor any provision hereof nor any Security Instrument nor
any provision thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Majority
Lenders or by the Borrower and the Administrative Agent with the consent of the
Majority Lenders; provided that no such agreement shall (i) increase the
Commitment or the Maximum Credit Amount of any Lender without the written
consent of such Lender, (ii) increase the Borrowing Base without the written
consent of each Lender, decrease or maintain the Borrowing Base without the
consent of the Required Lenders, or modify Section 2.07 in any manner without
the consent of each Lender; provided that a Scheduled Redetermination may be
postponed by the Required Lenders and an automatic reduction of the Borrowing
Base may be waived by the Required Lenders, (iii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, or reduce any other Obligations hereunder or under
any other Loan Document, without the written consent of each Lender affected
thereby, (iv) postpone the scheduled date of payment or prepayment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or any other Obligations hereunder or under any other
Loan Document, or reduce the amount of, waive or excuse any such payment, or
postpone or extend the Termination Date without the written consent of each
Lender affected thereby, (v) change Section 2.06(b) or Section 4.01(b) or
Section 4.01(c) in a manner that would alter the ratable reduction of
Commitments or the pro rata sharing of payments required thereby, without the
written consent of each Lender adversely affected thereby, (vi) waive or amend
Section 3.04(c)(i), Section 6.01, Section 10.02(c) or Section 12.14 or change
the definition of the terms “Domestic Subsidiary”, “Foreign Subsidiary” or
“Subsidiary”, without the written consent of each Lender; provided, further,
that any waiver or amendment to the terms of Section 12.14, this proviso in this
Section 12.02(b)(vi) or Section 12.02(b)(vii) shall also require the written
consent of each Secured Swap Party and each Secured Cash Management Provider,
and any amendment or waiver to the terms of Section 10.02(c) shall also require
the written consent of each Secured Swap Party or Secured Cash Management
Provider adversely affected thereby, (vii) amend or otherwise modify any
Security Instrument in a manner that results in the Secured Swap Obligations or
Secured Cash Management Obligations secured by such Security Instrument no
longer being secured thereby on an equal and ratable basis with the principal of
the Loans, or amend or otherwise change the definition of “Secured Swap
Agreement,” “Secured Swap Obligations” or “Secured Swap Party”, without the
written consent of each Secured Swap Party adversely affected thereby, or the
definition of “Secured Cash Management Agreement,” “Secured Cash Management
Obligations” or “Secured Cash Management Provider,” without the written consent
of each Secured Cash Management Provider adversely affected thereby,
(viii) release any Guarantor (except as set forth in the Guarantee and
Collateral Agreement) or release all or substantially all of the Collateral
(other than as provided in Section 11.11), without the written consent of each
Lender, or (ix) change any of the provisions of this Section 12.02(b) or the
definitions of “Required Lenders” or “Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required

 

118



--------------------------------------------------------------------------------

to waive, amend or modify any rights hereunder or under any other Loan Documents
or make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be. Notwithstanding the foregoing, (A) any supplement to Schedule 7.14
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders,
(B) any Security Instrument may be supplemented to add additional collateral or
join additional Persons as Guarantors with the consent of the Administrative
Agent, (C) the Borrower and the Administrative Agent may amend this Agreement or
any other Loan Document without the consent of the Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document and (D) the
Administrative Agent and the Borrower may, without the consent of any Lender,
enter into amendments or modifications to this Agreement or any of the other
Loan Documents or enter into additional Loan Documents as the Administrative
Agent reasonably deems appropriate in order to effectuate the terms of
Section 3.03(b).

Section 12.03 Expenses, Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including, without limitation, the
reasonable and documented fees, charges and disbursements of one firm of primary
legal counsel and one firm of local counsel in each appropriate jurisdiction and
other outside consultants for the Administrative Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses, and the cost
of environmental invasive and non-invasive assessments and audits and surveys
and appraisals, in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration (both before and after the execution hereof and including advice
of counsel to the Administrative Agent as to the rights and duties of the
Administrative Agent and the Lenders with respect thereto) of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of or
consents related to the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
costs, expenses, Taxes, assessments and other charges incurred by the
Administrative Agent or any Lender in connection with any filing, registration,
recording or perfection of any security interest contemplated by this Agreement
or any Security Instrument or any other document referred to therein, (iii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iv) all out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Bank or any Lender, including the
reasonable and documented fees, charges and disbursements of one firm of primary
legal counsel and one firm of local counsel in each appropriate jurisdiction for
the Administrative Agent, the Issuing Bank and the Lenders (and in the case of
an actual or perceived conflict of interest, of another firm of counsel for such
affected parties), in connection with the enforcement or protection of its
rights in connection with this Agreement or any other Loan Document, including
its rights under this Section 12.03, or in connection with the Loans made or
Letters of Credit issued hereunder, including, without limitation, all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

119



--------------------------------------------------------------------------------

(b) THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH OTHER AGENT,
EACH ARRANGER, THE ISSUING BANK, THE SWINGLINE LENDER AND EACH LENDER, AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY
AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ONE FIRM OF PRIMARY LEGAL
COUNSEL AND ONE FIRM OF LOCAL COUNSEL IN EACH APPROPRIATE JURISDICTION FOR ALL
INDEMNITEES (AND, IN THE CASE OF AN ACTUAL OR PERCEIVED CONFLICT OF INTEREST, OF
ANOTHER FIRM OF COUNSEL FOR SUCH AFFECTED INDEMNITEES), INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF
(i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE
BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH,
(iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM,
INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING THE PRESENCE,
GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL,
ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS ON OR AT ANY OF
THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY
SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY
SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH,

 

120



--------------------------------------------------------------------------------

THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT
LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH
THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM (A) THE
GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (B) A
DISPUTE SOLELY BETWEEN OR AMONG INDEMNITEES AND NOT INVOLVING ANY ACT OR
OMISSION OF THE BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE
AFFILIATES (OTHER THAN ANY CLAIMS AGAINST AN INDEMNITEE IN ITS CAPACITY OR
FULFILLING ITS ROLE AS AN AGENT OR ARRANGER WITH RESPECT TO THIS AGREEMENT).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by the Borrower to the Administrative Agent, any Arranger, the Issuing Bank or
the Swingline Lender, or any of the Related Parties of any of the foregoing
Persons, under Section 12.03(a) or Section 12.03(b), each Lender severally
agrees to pay to the Administrative Agent, such Arranger, the Issuing Bank or
the Swingline Lender, or such Related Party, as the case may be, such Lender’s
Applicable Percentage (as in effect on the date reimbursement or indemnification
is sought under this Section 12.03); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, such Arranger
or the Issuing Bank in its capacity as such.

 

121



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law (i) the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), and (ii) no party hereto shall assert, and each such
party hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this clause
(d)(ii) shall relieve the Borrower of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

(e) All amounts due under this Section 12.03 shall be payable not later than ten
days after written demand therefor.

Section 12.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 12.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, participations in Letters of Credit and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided,
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment;

(C) the Issuing Bank; and

(D) the Swingline Lender.

 

122



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent or (c) the Borrower or any of its Affiliates.

(iii) Subject to acceptance and recording thereof pursuant to
Section 12.04(b)(iv), from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such

 

123



--------------------------------------------------------------------------------

Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.04(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Maximum Credit Amount of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive (absent manifest error), and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice. In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, the Issuing Bank, the
Swingline Lender and each Lender.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
Section 12.04(b) and any written consent to such assignment required by
Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.08(d),
Section 2.08(e), Section 2.09(c), Section 2.05(b), Section 4.02 or
Section 12.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c) Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the

 

124



--------------------------------------------------------------------------------

Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso to Section 12.02(b) that affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Section 5.01, Section 5.02 and Section 5.03 (subject to the
requirements and limitations therein, including the requirements under
Section 5.03(e) (it being understood that the documentation required under
Section 5.03(e) shall be delivered to the participating Lender and the
information)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.04(b); provided that such
Participant (A) agrees to be subject to the provisions of Section 5.04 as if it
were an assignee under Section 12.04(b) and (B) shall not be entitled to receive
any greater payment under Section 5.01 or Section 5.03, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.04(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 4.01(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section 12.04(d) shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

125



--------------------------------------------------------------------------------

Section 12.05 Survival; Revival; Reinstatement. (a) All covenants, agreements,
representations and warranties made by the Borrower herein and in the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank, the Swingline Lender or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Section 5.01, Section 5.02, Section 5.03, Section 12.03 and Article XI shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement, any other Loan Document or any provision hereof or thereof.

(b) To the extent that any payments on the Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) the reductions
of the LC Commitment of the Issuing Bank constitute the entire contract among
the parties relating to the subject matter hereof and thereof and supersede any
and all previous agreements and understandings, oral or written, relating to the
subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

126



--------------------------------------------------------------------------------

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations (of whatsoever kind, including, without limitation,
obligations under Swap Agreements) at any time owing, by such Lender, the
Issuing Bank or any such Affiliate, to or for the credit or the account of the
Borrower or any Subsidiary against any and all of the obligations of the
Borrower or any Subsidiary now or hereafter existing under this Agreement or any
other Loan Document to such Lender or such Issuing Bank or their respective
Affiliates, irrespective of whether or not such Lender, the Issuing Bank or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or the
Issuing Bank different from the branch office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 4.03 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have. Each Lender and the Issuing Bank agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall

 

127



--------------------------------------------------------------------------------

not affect the validity of such setoff and application. The rights of each
Lender under this Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER
OF JURY TRIAL. (a) THIS AGREEMENT AND THE NOTES SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(b) EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT, NOTWITHSTANDING THE GOVERNING LAW PROVISIONS OF ANY
APPLICABLE LOAN DOCUMENT, ANY CLAIMS BROUGHT AGAINST THE ADMINISTRATIVE AGENT BY
ANY SECURED PARTY RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, THE
COLLATERAL OR THE CONSUMMATION OR ADMINISTRATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN (OR IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION, THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN), AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO
OR THERETO, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY (AND ANY SUCH CLAIMS, CROSS-CLAIMS
OR THIRD PARTY CLAIMS BROUGHT AGAINST THE ADMINISTRATIVE AGENT OR ANY OF ITS
RELATED PARTIES MAY ONLY) BE HEARD AND DETERMINED IN SUCH FEDERAL (TO THE EXTENT
PERMITTED BY LAW) OR NEW YORK STATE COURT. EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AGAINST THE BORROWER OR ANY OTHER ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

128



--------------------------------------------------------------------------------

(d) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (C) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(e) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 12.01. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

(f) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or

 

129



--------------------------------------------------------------------------------

obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement relating to the Borrower and its
obligations, (g) on a confidential basis to (1) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein or (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of identification numbers with respect to the
credit facilities provided for herein, (h) with the consent of the Borrower or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 12.11 or (ii) becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Affiliate of the
foregoing Persons on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section 12.11, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower’s or any Subsidiary’s businesses, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of New York or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Notes is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be

 

130



--------------------------------------------------------------------------------

amortized, prorated, allocated and spread throughout the stated term of the
Loans evidenced by the Notes until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 Collateral Matters; Swap Agreements; Cash Management Agreements.
The benefit of the Security Instruments and of the provisions of this Agreement
relating to any Collateral securing the Obligations shall also extend to and be
available to Secured Swap Parties and Secured Cash Management Providers on a pro
rata basis (but subject to the terms of the Loan Documents, including, without
limitation, provisions thereof relating to the application and priority of
payments to the Persons entitled thereto) in respect of Secured Swap Obligations
and Secured Cash Management Obligations. Except as provided in Section 12.02(b),
no Secured Swap Party or Secured Cash Management Provider shall have any voting
rights under any Loan Document as a result of the existence of any Secured Swap
Obligation or Secured Cash Management Obligation owed to it. Except with respect
to the exercise of setoff rights in accordance with Section 12.08 or with
respect to a Secured Party’s right to file a proof of claim in an insolvency
proceeding, no Secured Party shall have any right individually to realize upon
any of the Collateral or to enforce any guarantee of the Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof.

 

131



--------------------------------------------------------------------------------

Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank or any Lender for any reason whatsoever. There are no third
party beneficiaries other than to the extent contemplated by the last sentence
of Section 12.04(a).

Section 12.16 USA PATRIOT Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrower and the
Guarantors, which information includes the name and address of the Borrower and
the Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the USA PATRIOT Act.

Section 12.17 No Fiduciary Duty; etc.

(a) The Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, the Borrower or any other person. The Borrower
agrees that it will not assert any claim against any Credit Party based on an
alleged breach of fiduciary duty by such Credit Party in connection with this
Agreement and the transactions contemplated hereby. Additionally, the Borrower
acknowledges and agrees that no Credit Party is advising the Borrower as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction. The Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated herein or in the other Loan
Documents, and the Credit Parties shall have no responsibility or liability to
the Borrower with respect thereto.

(b) The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

 

132



--------------------------------------------------------------------------------

(c) In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

Section 12.18 Flood Insurance Provisions. Notwithstanding any provision in this
Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Agreement or any
other Loan Document. As used herein, “Flood Insurance Regulations” means (a) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statute thereto, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be
amended or recodified from time to time and (d) the Flood Insurance Reform Act
of 2004 and any regulations promulgated thereunder.

Section 12.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

133



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 12.20 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Agreement or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

Section 12.21 Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN Section 12.11
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

134



--------------------------------------------------------------------------------

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

[SIGNATURES BEGIN NEXT PAGE]

 

135



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:                    CONTANGO OIL & GAS COMPANY       By:   

/s/ Joseph Grady

                   Name:   Joseph Grady       Title:     Senior Vice President
and Chief Financial Officer

SIGNATURE PAGE TO CREDIT AGREEMENT

CONTANGO OIL & GAS COMPANY



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     JPMORGAN CHASE BANK, N.A.,    

as Administrative Agent, Issuing Bank,

Swingline Lender and Lender

    By:   

/s/ Anson Williams

    Name:  Anson Williams     Title:    Authorized Officer

SIGNATURE PAGE TO CREDIT AGREEMENT

CONTANGO OIL & GAS COMPANY



--------------------------------------------------------------------------------

LENDERS:

  

ROYAL BANK OF CANADA,

  

as a Lender

   By:   

/s/ Jay T. Sartain

   Name:   Jay T. Sartain    Title:     Authorized Signatory

SIGNATURE PAGE TO CREDIT AGREEMENT

CONTANGO OIL & GAS COMPANY



--------------------------------------------------------------------------------

LENDERS:   CADENCE BANK, N.A.,   as a Lender   By:   

/s/ Anthony Blanco

  Name:  Anthony Blanco   Title:    Senior Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT

CONTANGO OIL & GAS COMPANY



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

 

NAME OF LENDER

   APPLICABLE
PERCENTAGE     MAXIMUM CREDIT
AMOUNT  

JPMorgan Chase Bank, N.A.

     50.000000000 %    $ 250,000,000.00  

Royal Bank of Canada

     25.000000000 %    $ 125,000,000.00  

Cadence Bank, N.A.

     25.000000000 %    $ 125,000,000.00     

 

 

   

 

 

 

TOTAL

     100.000000000 %    $ 500,000,000.00     

 

 

   

 

 

 

 

ANNEX I



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$[_____________]   [____________], 20[__]

FOR VALUE RECEIVED, Contango Oil & Gas Company, a Texas corporation (the
“Borrower”), hereby promises to pay [_________] (the “Lender”), at the principal
office of JPMORGAN CHASE BANK, N.A. (the “Administrative Agent”), the principal
sum of [________] Dollars ($[____________]) (or such lesser amount as shall
equal the aggregate unpaid principal amount of the Loans made by the Lender to
the Borrower under the Credit Agreement, as hereinafter defined), in lawful
money of the United States of America and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Loan, at such office, in
like money and funds, for the period commencing on the date of such Loan until
such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender. Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

This Note is one of the Notes referred to in the Credit Agreement dated as of
September 17, 2019 among the Borrower, the Administrative Agent, and the other
agents and lenders signatory thereto (including the Lender), and evidences Loans
made by the Lender thereunder (such Credit Agreement as the same may be amended,
supplemented or restated from time to time, the “Credit Agreement”). Capitalized
terms used in this Note have the respective meanings assigned to them in the
Credit Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Loans upon the terms and conditions specified therein
and other provisions relevant to this Note.

 

EXHIBIT A-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

CONTANGO OIL & GAS COMPANY

By:  

 

Name:   Title:  

 

EXHIBIT A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[________________], 20[__]

Contango Oil & Gas Company, a Texas corporation (the “Borrower”), pursuant to
Section 2.03 of the Credit Agreement dated as of September 17, 2019 (together
with all amendments, restatements, supplements or other modifications thereto,
the “Credit Agreement”) among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent and the other agents and lenders (the “Lenders”) which are
or become parties thereto (unless otherwise defined herein, each capitalized
term used herein is defined in the Credit Agreement), hereby requests a
Borrowing as follows:

(i) Aggregate amount of the requested Borrowing is $[__________];

(ii) Date of such Borrowing is [__________], 20[__];

(iii) Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

(iv) In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [__________];

(v) Amount of Borrowing Base in effect on the date hereof is $[__________];

(vi) Total Revolving Credit Exposures on the date hereof (i.e., outstanding
principal amount of Loans and total LC Exposure) is $[__________];

(vii) Pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing) is $[__________]; and

(viii) Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

 

[                                         ]

  

[                                         ]

  

[                                         ]

  

[                                         ]

  

[                                         ]

  

 

EXHIBIT B-1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [    ] of the Borrower, and that as
such he is authorized to execute this certificate on behalf of the Borrower. The
undersigned further certifies, represents and warrants on behalf of the Borrower
that the Borrower is entitled to receive the requested Borrowing under the terms
and conditions of the Credit Agreement.

 

CONTANGO OIL & GAS COMPANY

By:  

 

Name:   Title:  

 

EXHIBIT B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[________________], 20[__]

Contango Oil & Gas Company, a Texas corporation (the “Borrower”), pursuant to
Section 2.04 of the Credit Agreement dated as of September 17, 2019 (together
with all amendments, restatements, supplements or other modifications thereto,
the “Credit Agreement”) among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents and lenders (the “Lenders”) which are
or become parties thereto (unless otherwise defined herein, each capitalized
term used herein is defined in the Credit Agreement), hereby makes an Interest
Election Request as follows:

(i) The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [__________];

(ii) The effective date of the election made pursuant to this Interest Election
Request is [__________], 20[__]; [and]

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and]

[(iv) [If the resulting Borrowing is a Eurodollar Borrowing] The Interest Period
applicable to the resulting Borrowing after giving effect to such election is
[__________]].

The undersigned certifies that he/she is the [    ] of the Borrower, and that as
such he/she is authorized to execute this certificate on behalf of the Borrower.
The undersigned further certifies, represents and warrants on behalf of the
Borrower that the Borrower is entitled to receive the requested continuation or
conversion under the terms and conditions of the Credit Agreement.

 

CONTANGO OIL & GAS COMPANY

By:  

 

Name:   Title:  

 

EXHIBIT C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the [    ] of Contango Oil & Gas
Company, a Texas corporation (the “Borrower”), and that as such he is authorized
to execute this certificate on behalf of the Borrower. With reference to the
Credit Agreement dated as of September 17, 2019 (together with all amendments,
restatements, supplements or other modifications thereto being the “Agreement”)
among the Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents and lenders (the “Lenders”) which are or become a party thereto,
and such Lenders, the undersigned represents and warrants as follows (each
capitalized term used herein having the same meaning given to it in the
Agreement unless otherwise specified):

(a) There exists no Default or Event of Default [or specify Default and
describe].

(b) Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Section 9.01 as of the end of the [fiscal
quarter][fiscal year] ending [______].

(c) [No change in GAAP or in the application thereof has occurred since the date
of the audited financial statements most recently delivered pursuant to
Section 8.01(a).] [A change in GAAP or in the application thereof has occurred
since the date of the audited financial statements most recently delivered
pursuant to Section 8.01(a), having the following effect on the attached
financial statements: [___].]

(d) Attached hereto is a list of each Material Subsidiary and each Immaterial
Subsidiary, together with a reasonably detailed explanation of the reason such
Subsidiary constitutes a Material Subsidiary or an Immaterial Subsidiary.

 

EXHIBIT D-1



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this [____] day of [__________].

 

CONTANGO OIL & GAS COMPANY By:  

     

Name: Title:

 

EXHIBIT D-2



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY INSTRUMENTS

 

1.

Guarantee and Collateral Agreement dated as of the date hereof made by the
Borrower and each of the other Grantors (as defined therein) in favor of the
Administrative Agent.

 

2.

Deed of Trust, Mortgage, Fixture Filing, Assignment of As-Extracted Collateral,
Security Agreement and Financing Statement by Crimson Exploration Operating,
Inc. to Ronald Dierker, as trustee, for the benefit of JPMorgan Chase Bank,
N.A., as administrative agent, for the benefit of the Secured Persons.

 

3.

Mortgage, Multiple Indebtedness Mortgage, Line of Credit Mortgage, Fixture
Filing, Assignment of As-Extracted Collateral, Security Agreement and Financing
Statement by Contango Operators, Inc. to JPMorgan Chase Bank, N.A., as
administrative agent, for the benefit of the Secured Persons.

 

4.

UCC-1 Financing Statements in respect of items 1 through 3

 

EXHIBIT E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

See attached.

 

EXHIBIT F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                          
                           2.    Assignee:   
                                                                        [and is
an Affiliate of [identify Lender]] 3.    Borrower:    Contango Oil & Gas Company
4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5.    Credit Agreement:    The Credit Agreement
dated as of September 17, 2019 among Contango Oil & Gas Company, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the Lenders from time to time party
thereto

 

EXHIBIT G-1



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Commitment Assigned

   Aggregate Amount
of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans1      $        $          %      $        $          %      $  
     $          %  

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:  

 

Name: Title: ASSIGNEE [NAME OF ASSIGNEE]

By:  

 

Name: Title:

 

1 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

EXHIBIT G-2



--------------------------------------------------------------------------------

[Consented to and]2 Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

 

Name:   Title:   [Consented to:]3 CONTANGO OIL & GAS COMPANY

By:  

 

Name:   Title:

 

2 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

3 

To be added only if the consent of the Borrower and/or other parties (e.g.,
Issuing Bank) is required by the terms of the Credit Agreement.

 

EXHIBIT G-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

EXHIBIT G-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic communication shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

EXHIBIT G-5



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 17, 2019
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among Contango Oil & Gas Company, a Texas
corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other agents and lenders which are or become parties thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:   Title:

Date:                      , 20[     ]

 

EXHIBIT H-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 17, 2019
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among Contango Oil & Gas Company, a Texas
corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other agents and lenders which are or become parties thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:   Title:

Date:                      , 20[     ]

 

EXHIBIT H-2



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 17, 2019
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among Contango Oil & Gas Company, a Texas
corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other agents and lenders which are or become parties thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:   Title:

Date:                      , 20[     ]

 

EXHIBIT H-3



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of September 17, 2019
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among Contango Oil & Gas Company, a Texas
corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other agents and lenders which are or become parties thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:   Title:

Date:                      , 20[     ]

 

EXHIBIT H-4